       Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 1 of 186
                                                                      1



 1                     UNITED STATES DISTRICT COURT

 2                       DISTRICT OF CONNECTICUT

 3   - - - - - - - - - - - - -         -   x
                                           :   Case No.
 4   ANNA MCNEIL, ELIANA SINGER,           :   19CV209(VAB)
     and RY WALKER, on behalf of           :
 5   themselves and all others             :
     similarly situated,                   :
 6                                         :
                        Plaintiffs,        :
 7             vs.                         :   915 Lafayette Blvd
                                           :   Bridgeport, CT
 8   YALE UNIVERSITY, ET AL,               :   October 15, 2019
                                           :
 9                  Defendants.            :
     - - - - - - - - - - - - - -           X
10
                     TRANSCRIPT OF MOTIONS HEARING
11
     BEFORE:    THE HONORABLE VICTOR A. BOLDEN, U.S.D.J.
12
     APPEARANCES:
13   FOR THE PLAINTIFFS:            DAVID TRACEY, ESQ.
                                    ANDREW MELZER, ESQ.
14                                  CAROLIN GUENTERT, ESQ.
                                    Sanford Heisler, LLP-NY
15                                  1350 Avenue of the Americas
                                    New York, NY 10019
16
     FOR THE DEFENDANT YALE         JESSICA LYNN ELLSWORTH, ESQ.
17   UNIVERSITY:                    BENJAMIN FIELD, ESQ.
                                    Hogan Lovells US LLP
18                                  555 Thirteenth Street NW
                                    Washington, DC 20004
19
                                    JAMES M. SCONZO, ESQ.
20                                  Carlton Fields Jorden Burt
                                    One State St., Suite 1800
21                                  Hartford, CT 06103

22

23                     Sharon Montini, RMR, FCRR
                          915 Lafayette Blvd
24                       Bridgeport, CT 06604
                       Official Court Reporter
25
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 2 of 186
                                                                     2



 1
                        APPEARANCES CONTINUED
 2

 3   FOR THE DEFENDANT               JOAN M. GILBRIDE, ESQ
     FRATERNITIES:                   Kaufman, Borgeest & Ryan
 4                                   120 Broadway, 14th Floor
                                     New York, NY 10271
 5

 6   FOR THE DEFENDANT               DAVID C. YALE, ESQ.
     402 CROWN, LLC:                 Hassett & George, PC
 7                                   915 Hopmeadow St.
                                     Simsbury, CT 06070
 8

 9
     FOR THE DEFENDANT               LIZA M. FLETCHER, ESQ.
10   340 ELM, LLC:                   Milano & Wanat LLC
                                     471 East Main Street
11                                   Branford, CT 06405

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 3 of 186
                                                                     3



 1                  THE COURT:     Good morning.      Please be

 2   seated.     We're here in McNeil et al v. Yale

 3   University, et al.      If I listed up all of the

 4   parties, it would take up a good portion of our

 5   time.     So we won't do that.      Why don't we have

 6   counsel enter their appearances.          I know there are a

 7   lot of questions about how we will proceed.              I am

 8   sure we'll figure it out.

 9                  Why don't we start with counsel.

10                  MR. TRACEY:     Thank you, your Honor.           For

11   the plaintiffs, David Tracey of Sanford Heisler

12   Sharp.

13                  MR. MELZER:     Good morning, your Honor.

14   Andrew Melzer from Sanford Heisler Sharp for the

15   plaintiffs in the class.

16                  MS. GUENTERT:     Good morning, your Honor.

17   Carolin Guentert for plaintiffs from Sanford Heisler

18   Sharp.

19                  MR. SCONZO:     Good morning, your Honor.

20   James Sconzo on behalf of Yale, and my colleagues.

21                  MS. ELLSWORTH:      Good morning.      Jessica

22   Ellsworth from Hogan Lovells.

23                  MR. FIELD:     And Benjamin Field from

24   Hogan Lovells.

25                  MS. GILBRIDE:     Joan Gilbride from
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 4 of 186
                                                                     4



 1   Kaufman, Borgeest & Ryan on behalf of the fraternity

 2   defendants with two exceptions.

 3                 THE COURT:      Okay.

 4                 MS. FLETCHER:      Good morning, your Honor.

 5   Liza Fletcher on behalf of 340 Elm from Milano &

 6   Wanat.

 7                 MR. YALE:     And, your Honor, David Yale

 8   from Hassett & George for 402 Crown.

 9                 THE COURT:      Are there any other counsel

10   who need to enter an appearance?          That's fine.

11                 So here's what we'll do.          Well, I guess

12   the reasonable way is -- it sounds like the case is

13   divided into at least three or four different

14   pockets.    One is there are claims against Yale, the

15   other there is claims against fraternity defendants,

16   and then we also have these other two entities as

17   well.    I think it's going to make the most sense,

18   why don't we start with the Yale piece.

19                 So I guess -- is it Ms. Ellsworth?             I

20   guess you are up first.        And then what I will do is,

21   we'll do the Yale piece, and then I will allow the

22   plaintiffs to respond to that, because otherwise the

23   plaintiffs will sit there for a while and then be

24   responding to a whole range of things.            So I think

25   it's going to make more sense to divide it into
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 5 of 186
                                                                     5



 1   three tranches.

 2                  Does that work for everyone?          I will say

 3   this:     Does anyone have any concerns about that way

 4   of proceeding?     I will take that as a no.

 5                  All right.     Ms. Ellsworth, whenever you

 6   are ready.

 7                  MS. ELLSWORTH:      Good morning, your

 8   Honor.

 9                  THE COURT:     Good morning.

10                  MS. ELLSWORTH:      May it please the Court,

11   Jessica Ellsworth on behalf of Yale.            I want to

12   address with you the two Title IX causes of action

13   and --

14                  THE COURT REPORTER:       I'm sorry, the

15   what?

16                  THE COURTROOM DEPUTY:        The microphones

17   are not working.

18                  MS. ELLSWORTH:      The two Title IX causes

19   of action --

20                  THE COURT:     Hold it, the mics aren't

21   working?

22                  Okay, everyone is going to need to speak

23   up, including me.      I realized I wasn't getting as

24   much volume as I usually get.          I just thought it was

25   me.     I thought I had become more low-key.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 6 of 186
                                                                     6



 1                 Go ahead, ma'am.

 2                 MS. ELLSWORTH:       I am going to address

 3   the two Title IX and two public accommodation causes

 4   of action, and then my colleague Ben Field is going

 5   to address the breach of contract, the negligent

 6   representation, and CUTPA claim.

 7                 If I could, your Honor, I would like to

 8   start with Count II, which is where our brief

 9   started, because Count II is a very straightforward

10   claim for dismissal.

11                 The plaintiffs' claim that Yale has

12   violated Title IX because certain private

13   fraternities have single-sex membership policies and

14   they could not join those fraternities.             The claim

15   is legally deficient for a very straightforward

16   reason, which is the Title IX statute does not apply

17   to membership policies of fraternities.             It's a

18   specific statutory exemption found at 20 U.S.C.

19   1681(a)(6), and it's repeated in the regulations at

20   29 C.F.R. 36.215(a).

21                 The plaintiffs don't dispute that these

22   are fraternities that fall within the exception.

23   Instead, they propose a workaround where they say

24   they are not actually trying to challenge the

25   membership policies, they are trying to challenge
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 7 of 186
                                                                     7



 1   consequences that flow from those membership

 2   policies.

 3                  No court has ever condoned such a

 4   workaround with the statutory exception to Title IX

 5   like this, and this Court should not be the first

 6   because, among other things, it would make the

 7   statutory exception for membership policies a

 8   nullity if you could challenge them any other way.

 9   So we think that's a very straightforward argument

10   on Count II.

11                  Count I is the other Title IX cause of

12   action, and it's the hostile environment claim.               It

13   offers a different theory.         The theory is that they

14   have a private right of action against Yale under

15   Title IX because Yale has created a hostile sexual

16   environment on campus by being deliberately

17   indifferent to sexual misconduct occurring at

18   fraternities that the university knows about.

19                  This claim fails, too, and again I think

20   it's for a series of straightforward reasons.              The

21   Supreme Court has made clear that the implied cause

22   of action under Title IX is "highly circumscribed,"

23   and it has four necessary elements.           First, the

24   school must have substantial control over both the

25   harasser and the context in which the misconduct
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 8 of 186
                                                                     8



 1   occurs.   That's from the Davis Supreme Court case.

 2                 Second, the school must have actual

 3   knowledge of the misconduct.

 4                 Third, the school's response must amount

 5   to deliberate indifference to the Title IX

 6   violation, which the Supreme Court has said means

 7   the actions are clearly unreasonable in Davis, and

 8   in Gebser said that the school has engaged in an

 9   official decision not to remedy a Title IX

10   violation.

11                 And, fourth, the misconduct must be so

12   severe, pervasive, and objectively offensive that it

13   deprives the victims of access to educational

14   opportunities and benefits provided by the school.

15                 The plaintiffs would have to run the

16   board and allege allegations that fit all of those

17   elements, and they fall short on each of them.

18   Starting with the first element --

19                 THE COURT:      Let me ask you this:        To

20   some extent the way you have sort of framed the

21   standard -- actually, I shouldn't say the way you

22   framed the standard.       The way the standard is

23   framed, doesn't it lend itself more to a

24   fact-intensive inquiry than it is trying to address

25   it at the pleading stage?
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 9 of 186
                                                                     9



 1                 MS. ELLSWORTH:       So among other things --

 2   well, the answer is no, but among other things --

 3                 THE COURT:      I assumed it would be no

 4   because otherwise we wouldn't be here.

 5                 MS. ELLSWORTH:       In Davis one of the

 6   things that the Supreme Court made clear was that

 7   whether conduct by a university or school was

 8   objectively unreasonable could be resolved on a

 9   motion to dismiss; that if there were not sufficient

10   allegations, it could be clear that you could --

11   there is no plausible allegation that what the

12   school did was objectively unreasonable under the

13   circumstances.     And here I think the facts that are

14   the basis for the plaintiffs' cause of action show

15   that there is no objective unreasonableness upon

16   Yale, which there would need to be for deliberate

17   indifference.

18                 They show that Yale has a school-wide

19   policy that is well published for how to deal with

20   formal and informal complaints.          That's the UWC.

21   And in -- that was put in place in conjunction with

22   a review by the Department of Education's Office of

23   Civil Rights which had looked at Yale's Title IX

24   program and blessed it.        The facts that are --

25                 THE COURT:      But that seems like that's
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 10 of 186
                                                                    10



 1   quintessentially factual, though.           The question of

 2   whether or not someone has blessed it, doesn't that

 3   make it factual rather than legal?

 4                  MS. ELLSWORTH:      I don't think it does

 5   because the documents we attached to our complaint,

 6   Exhibits 1 through 17, with one exception are all

 7   referred to in the complaint.          So they are

 8   incorporated by reference.         The Court can,

 9   therefore, look at those documents to see what they

10   say and whether plaintiffs' portrayal of them is

11   consistent with the documents themselves.

12                  And what all of those documents show,

13   which are the basis for their claims, are that Yale

14   has been consistently engaged with this issue.               It

15   has in place systems for dealing with sexual

16   misconduct.     It has in place -- and it worked with

17   the Office of Civil Rights to make sure that the

18   Office of Civil Rights had signed off on this

19   procedure that Yale has in place.           It reinvigorated

20   its Title IX coordinator in light of some earlier

21   misconduct that occurred in 2008 and 2010.

22                  The documents discuss the semiannual

23   reports that Yale makes available to websites, where

24   Yale makes available to students to come and access

25   these procedures.       In fact, plaintiffs' own
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 11 of 186
                                                                    11



 1   allegations show that every time they have gone to

 2   someone at the university and raised a complaint,

 3   they've gotten a prompt response.

 4                  And that's really what Title IX requires

 5   a university to do.       It gives universities

 6   flexibility to deal with things, it prevents

 7   plaintiffs from pursuing particular remedial

 8   demands, and it ensures that there is a system in

 9   place for navigating this sort of misconduct.

10                  And that is what Yale has.          I don't

11   think there is any dispute.          The plaintiffs are not

12   alleging -- and I think this would be important --

13   they're not alleging they made a complaint and Yale

14   didn't investigate it.        They are not alleging they

15   said here is something that occurred and someone at

16   Yale tried to dissuade them from reporting it.

17   Those are the types of things that courts have found

18   to be objectively unreasonable or exhibit deliberate

19   indifference.

20                  THE COURT:     And I guess putting the best

21   gloss on it, as I have to do at this stage, I guess

22   what essentially their complaint is saying is, look,

23   there are a host of circumstances which have not

24   changed, and even though -- if reported or not

25   reported, the circumstances haven't changed, and
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 12 of 186
                                                                    12



 1   that's the essence of the Title IX claim, whether or

 2   not they've been deliberately indifferent in terms

 3   of not figuring out how to address an environment

 4   that has not changed.        And your notion is that even

 5   if that -- even if one describes the allegations

 6   that way, it's legally insufficient?

 7                  MS. ELLSWORTH:      So we would take issue

 8   with the suggestion that things have not changed.

 9   One of the things that their complaint notes is that

10   there was some on-campus misconduct that occurred a

11   decade ago.     There are no allegations that continued

12   since any of them have matriculated or there has

13   been any on-campus misconduct.

14                  There is -- in fact, the UWC was put in

15   place in 2011 after some of that early conduct

16   occurred.     And so all of the procedures and all of

17   the punishments that have been meted out by the UWC

18   are, in fact, a difference.

19                  THE COURT:     But it seems like when I

20   start asking questions about whether or not there is

21   a difference, aren't I sort of bleeding into sort of

22   factual territory that is really best done at a

23   later stage?     Meaning, that doesn't mean that the

24   claim ultimately goes to trial, it means perhaps --

25   and this is all in the context of a hypothetical,
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 13 of 186
                                                                    13



 1   and I think I should let all of the parties know,

 2   part of it is I spent time reading through all of

 3   this stuff and I am just really trying to make sure

 4   I understand exactly where all of the parties are.

 5   So I don't think anyone should take anything I say

 6   as anything other than I am trying to make sure I

 7   understand what is going on.

 8                  But I guess the question is that on the

 9   -- if I've got to determine whether or not something

10   addressed something and made a difference, am I in

11   more of a posture to be able to deal with it at

12   summary judgment as opposed to a motion to dismiss?

13                  MS. ELLSWORTH:      So, your Honor, I don't

14   think you really have to determine whether something

15   made a difference.       I think what you have to

16   determine is whether they have plausibly alleged

17   that what Yale has done was objectively

18   unreasonable.     In Davis the Supreme Court

19   specifically said "courts can determine that a

20   response was not clearly unreasonable on a motion to

21   dismiss."

22                  Here, that's clearly the territory that

23   we're in.    Yale has -- there is no dispute about the

24   fact that Yale has a Title IX compliance program.

25   It has a Title IX coordinator.          It has enhanced
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 14 of 186
                                                                    14



 1   resource availability for its website.             They're not

 2   complaining about any of that.

 3                  Their complaint is that Yale has not

 4   chosen to monitor fraternity party structure in a

 5   particular way, and that puts them squarely in the

 6   bucket of improper uses of Title IX that the Supreme

 7   Court has explained in Davis and the Second Circuit

 8   has explained in other cases that plaintiffs have no

 9   right to make particular remedial demands.

10                  And you can see, if you look at their

11   complaint in pages 104 and 105, what they are asking

12   for are very specific remedial demands, the things

13   that they think Yale needs to do, but the question

14   is not whether there are other things Yale might be

15   able to do in addition, the question is what Yale

16   has done, is it plausible that that's objectively or

17   clearly unreasonable.

18                  THE COURT:     Now, I mean, in essence, is

19   part of your response to Count I a corollary of your

20   response to Count II in that to the extent you are

21   saying that Title IX has exempted out for coverage

22   sort of membership policies and so forth,

23   fraternities, to the extent that you are now talking

24   about dealing with the atmosphere of fraternities

25   and so forth, to the extent that issue also
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 15 of 186
                                                                    15



 1   encompasses addressing membership and so forth, it

 2   doesn't provide a valid Title IX claim, so to some

 3   extent your response to Count II perhaps carries

 4   over to some extent to Count I?

 5                  MS. ELLSWORTH:      I think there is some

 6   overlap, your Honor.       The one case that plaintiffs

 7   rely on that involves an off-campus fraternity

 8   system is the Farmer case from Kansas, and there the

 9   court concluded that a plaintiff's Title IX action

10   could go forward where two things were very

11   different from this case.         One, the university had

12   specifically misled the student about her options.

13   When she was reporting a sexual assault they gave

14   her incorrect information and tried to dissuade her

15   from pursuing that complaint.          And the second thing

16   that was different was that the university had a

17   very deep official relationship with the fraternity.

18   That is very different from the context at Yale.

19                  At Yale fraternities operate

20   independently as unregistered student organizations.

21   Yale does not participate in how they are managed.

22   They own their own property.          Yale does not

23   participate in how they assign housing.             It is all

24   handled separate from the university.             That relates

25   to the first element of the Davis standard here,
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 16 of 186
                                                                    16



 1   which is whether the school exercises control over

 2   the harasser and the context in which discrimination

 3   is said to occur.

 4                  THE COURT:     So in that sense is the

 5   fraternity -- leaving aside the question of whether

 6   your argument on Count I is a corollary to Count II,

 7   your argument on Count I, would it be any different

 8   if, in essence, this didn't involve a fraternity but

 9   involved otherwise off-campus housing?

10                  Let's say, for example, that students of

11   Yale consistently would rent a particular house

12   off-campus, and at that particular house there had

13   been a going concern of allegations of sexual

14   harassment, abuse, and perhaps even sexual assault,

15   in essence the students -- and the same claim was

16   brought that Yale has not done enough to address the

17   issues that students experience in the context of

18   this off-campus housing.         Would your claim be the

19   same?

20                  MS. ELLSWORTH:      I think in many ways it

21   would be the same.       Certainly on the control aspect.

22                  THE COURT:     So would it be the same if

23   that -- if in that particular context students had

24   come to the university, complained about this in

25   terms of actually had made a very specific complaint
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 17 of 186
                                                                    17



 1   about, say, the inhabitants of this particular

 2   house, and Yale decided for whatever reason not to

 3   pursue the matter, would that in and of itself --

 4   let's leave aside the class allegations in this

 5   context.    Would that complaint in and of itself give

 6   rise to a valid Title IX claim?

 7                  MS. ELLSWORTH:      So there are cases that

 8   have found that the failure to pursue, the failure

 9   to investigate when someone comes forward with a

10   complaint about a particular incident that occurred,

11   if the university turns a blind eye to it, that that

12   can amount to deliberate indifference.             There are a

13   couple of cases that have found that.             Importantly,

14   in one of them, which is the Tubbs case, the court

15   went out of its way to say that -- this is a quote,

16   "something more than a generalized knowledge of

17   assaults campus-wide is required to satisfy actual

18   knowledge."     In that case the university had

19   specific facts about similar assaults that had

20   occurred and it had a deficient Title IX program.

21   So in that context the failure to take any action

22   could amount to a Title IX claim.

23                  These cases are very different from the

24   situation here.      The plaintiffs are not alleging

25   that they made a complaint about a particular
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 18 of 186
                                                                    18



 1   instance to any -- to the UWC, that they went to the

 2   Title IX coordinator.        It's much more of a

 3   generalized grievance.

 4                  And I think it's notable that their

 5   allegations are, in fact, really only specific at

 6   all as to two of the fraternities.            So they want to

 7   speak in these sort of broad generalized terms, but

 8   in terms of actually raising a specific complaint

 9   about a specific instance that they wanted Yale to

10   investigate or that they had reported, there just

11   aren't allegations like that in the complaint.

12                  They also are not alleging any

13   fraternity-related conduct occurred on campus since

14   they matriculated, and I think this is also

15   critical.    They aren't alleging that any conduct in

16   the fraternities has deprived them of a Yale

17   educational opportunity or interfered with their

18   academic performance, which isn't that surprising

19   because the educational benefits that Yale offers

20   really don't turn on or depend on attendance at

21   off-campus private parties hosted by anyone.

22                  THE COURT:     But I guess one could read

23   -- like I said, in the way I am supposed to sort of

24   take the allegations, wouldn't -- to the extent that

25   one -- yes, maybe it doesn't change the classroom
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 19 of 186
                                                                    19



 1   offerings, but I guess what the students are saying

 2   is that this changes the nature of the experience,

 3   it makes me more uncomfortable, and, therefore, it

 4   makes what appears to be the quintessential Yale

 5   experience less available if you aren't able to

 6   successfully participate in these activities and

 7   come out unscathed.       So you are saying that's not

 8   actionable as well?

 9                  MS. ELLSWORTH:      So, your Honor, I think

10   if you look at Davis, again the Supreme Court was

11   very clear that peer-to-peer harassment is less

12   likely to create a hostile environment than, for

13   example, a teacher or a professor, because it is

14   less likely to prevent access to an educational

15   opportunity or benefit.        And the Papelino case from

16   the Second Circuit made that same point.

17                  THE COURT:     But less likely doesn't mean

18   it's unlikely.

19                  MS. ELLSWORTH:      It doesn't mean it's

20   impossible, I agree, but it's less likely.              So I

21   think you have to think about it with that guidance

22   from the court in mind.        And in Papelino the way the

23   Second Circuit described it was that the environment

24   at the school must be permeated with discriminatory

25   intimidation and insult that is sufficiently severe
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 20 of 186
                                                                    20



 1   and pervasive to alter the conditions of the

 2   education environment.

 3                  In other cases -- and, again, we can

 4   only do so much by analogy, but in other cases, for

 5   example, a plaintiff has alleged that they reported

 6   an assault that occurred, the school tried to

 7   dissuade them from investigating it, refused to put

 8   in place protections so that they wouldn't run into

 9   the assailant.      They ended up being unable to attend

10   classes, they ended up having to withdraw from

11   programs, they ended up taking the action that

12   showed that they were actually barred from accessing

13   an educational opportunity.

14                  These plaintiffs here are offering a

15   kind of generalized grievance that maybe has some

16   connection in the ether to this overall Yale

17   experience, but is not related to the educational

18   programs and benefits that Yale is offering its

19   students.    It's off-campus private conduct and Yale

20   -- Title IX does not put Yale in the position of

21   having to police every aspect of a student's

22   off-campus experience.        I mean, really, that would

23   create an untenable situation for universities.

24                  THE COURT:     But if the notion is that if

25   -- because it involves students, then if the student
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 21 of 186
                                                                    21



 1   could then report the actions of another student

 2   that Yale did have some control over, it does

 3   suggest that the off-campus activity could be within

 4   the realm of possibility.         I understand, as is here,

 5   what we're saying on these allegations is -- the

 6   institution is essentially saying, well, wait a

 7   minute, the particular incidents weren't brought and

 8   then sort of ignored.        I guess there is someone who

 9   said they talked to a resident advisor and they may

10   have put them off.

11                  So the off-campus activity in and of

12   itself doesn't exempt the university from a Title IX

13   action, it's obviously more, and I understand you

14   are saying in Davis there are a variety of

15   characteristics.

16                  MS. ELLSWORTH:      It doesn't exempt it,

17   but I think it makes it much more difficult because

18   they have to show the control and then they also

19   have to show deliberate indifference.             And here,

20   too, I think it's worth noting that Yale does have a

21   series of undergraduate regulations that make

22   binding on the student an obligation, whether on his

23   or her own behalf or whether participating through a

24   registered or unregistered student organization, to

25   comply with certain Yale community values.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 22 of 186
                                                                    22



 1                  So Yale has chosen to put that

 2   obligation on the students.           You can see that on

 3   page 56 of the undergraduate regulations, which are

 4   Exhibit 16 to our motion to dismiss.            If a student,

 5   whether on campus, off campus, in New York City, in

 6   California, engages in conduct with another Yale

 7   student that violates the terms of the undergraduate

 8   regulations, that student can face punishment, and,

 9   in fact, often does.        That is a significant part of

10   what the UWC investigates and metes out punishment

11   for.

12                  So, for all of those reasons, I think

13   Count I is equally deficient as Count II.              If I can

14   turn to the public accommodation --

15                  THE COURT:     Sure.

16                  MS. ELLSWORTH:      -- causes of action,

17   which are Counts VIII and IX against Yale.              They

18   both fail at the threshold because Yale is not a

19   public accommodation when it comes to enrolling

20   undergrads and offering them opportunities to

21   participate in registered or unregistered

22   organizations.

23                  THE COURT:     As I understand your

24   argument, essentially what you are saying is to the

25   extent Yale could be considered a public
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 23 of 186
                                                                    23



 1   accommodation, it is not something that would be at

 2   issue here, which would be, say, at some sporting

 3   event or something.       This is a much different

 4   context and the law requires the Court to look at it

 5   in terms of the particular context rather than

 6   broadly saying because they could be a public

 7   accommodation in one context that it simply carries

 8   over to another, correct?

 9                  MS. ELLSWORTH:      That's exactly right.

10   Anyone can go to a Yale museum, we agree.              Anyone

11   can walk across Yale's campus, we agree.             But not

12   everyone can be a Yale student.           That's where their

13   cases fall short on these causes of action.              If you

14   look at the Quinnipiac Council, Boy Scouts of

15   America case from the Connecticut Supreme Court, the

16   Connecticut Supreme Court explained that the focus

17   of the statute has to be on the "particular

18   opportunity, not access to the organization as a

19   whole."    And in that case the court was looking at

20   whether the Boy Scouts were a public accommodation

21   solely for purposes of the opportunity to become a

22   scout master.

23                  So comparing that to what we have here,

24   the question is whether Yale is a public

25   accommodation solely for the purposes of the
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 24 of 186
                                                                    24



 1   opportunity to become a fraternity member.              The

 2   answer to that is clearly no.          So for that reason

 3   alone both of their public accommodation claims

 4   fail.

 5                  They also fail in addition -- I will

 6   take each of them and give you the reasons on each

 7   of them.    On Count VIII Yale does not set the

 8   membership policies in these kinds of unaffiliated

 9   fraternities.     So it certainly can't be a public

10   accommodation as to fraternity membership.

11                  And on Count IX, the plaintiffs are

12   asking you to read into the public -- excuse me --

13   the Connecticut public accommodation statute a

14   hostile environment claim, but you can tell just

15   from looking at the cases that they cite in their

16   opposition that there is no Connecticut case that

17   has ever done this.       The statute is about ensuring

18   the access to goods and to services.            That's what

19   the Quinnipiac Council case makes clear.             And in

20   Title IX the statute borrows hostile environment

21   from Title VII employment law, but Connecticut

22   treats them as separate, and Quinnipiac Council

23   walks through that.       The employment statutes are

24   separate and apart from --         employment

25   discrimination is separate and apart from sort of
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 25 of 186
                                                                    25



 1   access that the public accommodation law is speaking

 2   to.

 3                  THE COURT:     But if the Court were to

 4   reach the position where it believed that Yale was

 5   correct on Counts 1 and II, which is the only

 6   federal claim against Yale, the Court might decide

 7   to not exercise supplemental jurisdiction over the

 8   state law claims.

 9                  MS. ELLSWORTH:      That is correct, your

10   Honor.

11                  THE COURT:     Okay.

12                  MS. ELLSWORTH:      If you have any other

13   questions --

14                  THE COURT:     No, I'm fine.

15                  MS. ELLSWORTH:      I will let my colleague

16   address the remaining state law claims.

17                  THE COURT:     Just for the record -- no,

18   no, you are fine.

19                  You may want to reintroduce yourself.

20                  Just other counsel, not you.

21                  Yes, whenever you are ready.

22                  MR. FIELD:     Thank you, your Honor.

23   Benjamin Field for Yale University.            As Ms.

24   Ellsworth said, I will be addressing the breach of

25   contract claim, the CUTPA, and negligent
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 26 of 186
                                                                    26



 1   representation claim.

 2                  So to start with the breach of contract,

 3   this is an unusual claim where plaintiffs are

 4   alleging that they have an agreement between them

 5   and Yale University, and yet the conduct that they

 6   are alleging is causing the breach is all conduct

 7   attributable to a third party.          So they need to

 8   point to specific contractual language where Yale

 9   has promised to be held accountable for a

10   third-party's actions, and all of the statements

11   that they make are very general and not tied to any

12   specific text of any of these alleged agreements.

13   So let's dig into that text.

14                  I would like to start with the equal

15   opportunity statement.        What it says is that Yale

16   does not discriminate in admissions, educational

17   programs, or employment.         There is nothing at all in

18   the complaint about admissions or employment, and

19   the only things in the complaint about educational

20   opportunities are conclusory allegations that Yale

21   is somehow depriving students of access, but in

22   reality there are no allegations that Yale -- and

23   again Yale is the subject of that guarantee -- that

24   Yale is discriminating against anybody in any

25   classroom or in any formal educational program.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 27 of 186
                                                                    27



 1                  So what they are doing is arguing --

 2   they are attempting to impute out of that that Yale

 3   has somehow made a guarantee that no student will

 4   ever be subject to any discrimination on the basis

 5   of the different traits in the equal opportunity

 6   statement by any other party anywhere in the world,

 7   and there is simply no language in the equal

 8   opportunity statement that says that.

 9                  THE COURT:     Anywhere in the world seems

10   a little strong.      I think they basically are saying

11   within the context of the experience of going to

12   Yale.   While it is the fraternities may be off

13   campus, it clearly is a part of the experience of

14   the student going to Yale, correct?

15                  MR. FIELD:     I'm not sure that you can

16   cabin it that way, your Honor.          What they are saying

17   is that when Yale says that Yale does not

18   discriminate on the basis of sex, but if any Yale

19   student is treated by an independent organization in

20   a way that deprives them of social and professional

21   opportunities, that that can be attributable to

22   Yale.

23                  So I don't think it's possible, for

24   instance, to distinguish between, say, a synagogue

25   in New Haven that offers certain benefits, social
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 28 of 186
                                                                    28



 1   benefits to Jewish students of Yale.            According to

 2   them that kind of religious discrimination would be

 3   attributable to Yale and there is no way to

 4   distinguish the two under --

 5                  THE COURT:     I guess pushing back a

 6   little bit, I guess what they are essentially saying

 7   is, look, there is an institution, these

 8   fraternities which involve Yale students, and so

 9   therefore there is a sense where this is affecting

10   the opportunities that they are having there, and

11   that as a result Yale has some responsibility in

12   terms of how these student-versus-student

13   interactions affect them.         And I don't think anyone

14   -- I don't think Yale disagrees with the notion that

15   to the extent that -- at least some of the specific

16   concerns that are being raised by the plaintiffs,

17   that Yale has some obligation to make sure students

18   aren't, you know, sort of sexually harassed, abused,

19   or assaulted in any way.

20                  So I am not sure -- I guess I am not

21   sure I understand exactly the notion that it's

22   outside the scope of what they expect.             It may be a

23   question of how specifically the contractual

24   obligations lend themselves and how one measures it

25   accordingly, but I guess I am a little baffled in
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 29 of 186
                                                                    29



 1   terms of how the relationship is entirely outside

 2   the scope of the contractual relationship or the

 3   expectation of either party in the relationship.

 4                  MR. FIELD:     So to your Honor's point,

 5   documents like the undergraduate regulations

 6   obviously address those kinds of things, like sexual

 7   misconduct, but in terms of the actual -- the equal

 8   opportunity statement, it is making simply

 9   statements about how Yale would treat students in

10   educational programs.        So they need to point to

11   specific contractual language that adopts this kind

12   of obligation.

13                  And the other thing I would like to just

14   point out to you is that they're invoking the equal

15   opportunity statement for a different theory than

16   the sexual misconduct theory, for this theory that

17   Yale can be held responsible because fraternities

18   don't offer their professional or their social

19   benefits to women.       And, again, that can't be

20   distinguished from any other organization which

21   distinguishes among potential members in ways that

22   Yale has promised that it will not.            So I think you

23   need to take that language specifically, and it's

24   just binding Yale, not every organization in New

25   Haven.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 30 of 186
                                                                    30



 1                  But to get to your Honor's concerns

 2   about the sexual misconduct theories, those are tied

 3   to two other documents, the sexual misconduct

 4   policies and the undergraduate regulations.

 5                  So we'll start with the sexual

 6   misconduct policies.       They provide that Yale

 7   prohibits all forms of sexual misconduct and that

 8   Yale aims to eradicate sexual misconduct through

 9   education, training, clear definitions and policies,

10   and serious consequences for policy violations.               It

11   is also explained in the UWC that the Title IX

12   coordinator will address allegations of sexual

13   misconduct.     This is Exhibit 2.        As those pages 3

14   and 4 of Yale's opening brief point out, all of

15   those statements are true.         The UWC does, in fact,

16   pursue and aggressively punish violations brought to

17   its attention, as Ms. Ellsworth explained, and OCR

18   has blessed them.

19                  The Sexual Harassment and Assault

20   Response & Education Center, known as SHARE, does in

21   fact centrally locate all of these clear policies

22   and procedures.      That is where plaintiffs were able

23   to find all of them to quote in their complaint.

24   And it offers students counseling.            And Yale

25   provides annual training, including mandatory
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 31 of 186
                                                                    31



 1   training for new students on sexual misconduct.               OCR

 2   has praised all of these policies.            So Yale does all

 3   of the specific things it says it's going to do in

 4   that document.

 5                  Instead, what plaintiffs are trying to

 6   do is to take the objective language that -- Yale's

 7   statements about its objective that it aims to

 8   eradicate sexual misconduct and impute from that a

 9   guarantee that Yale is saying that it can

10   prospectively prevent all aspects of sexual

11   misconduct anywhere on campus, in New Haven,

12   potentially in the world.         There is no limitation to

13   their theory.     And that's simply not what the

14   document says.      It would be unreasonable to impute

15   such an extraordinary promise from Yale, because

16   what Yale actually has is a UWC program, these

17   training programs, which are meant to -- the

18   training programs are meant to do what they can to

19   prospectively address things, but the UWC program is

20   expressly retroactive about punishing offenders.

21                  So I don't think Yale has made the kind

22   of dramatic promises that they attribute to it.

23   There is nothing in the text of the sexual

24   misconduct policies that would suggests that it

25   does.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 32 of 186
                                                                    32



 1                  So the last document that they point to

 2   is the undergraduate regulations, and the first

 3   thing that's important to emphasize about them is

 4   that they place obligations running from students to

 5   Yale, not the other way around.           So the very first

 6   paragraph of the introduction explains that the

 7   undergraduates have responsibilities placed upon

 8   them.    So all of the obligations in the

 9   undergraduate regulations are running from the

10   students to Yale.       There is nothing in them that

11   suggests that a third party, like another student,

12   has the authority to step in and enforce them as a

13   third-party beneficiary or anything like that.

14                  And so, again, I would like to separate

15   out there are two different theories.             One would be

16   the unequal access to social opportunities and one

17   is sexual misconduct.

18                  To start with the sexual misconduct part

19   of their theory, the regulations are crystal clear

20   about how sexual misconduct will be dealt with.

21   Page 56 and 66 say they will be dealt with by the

22   UWC.    Page 86 says the UWC has sole disciplinary

23   authority over Yale College students charged with

24   sexual misconduct.       And so because Yale has the UWC

25   in place.    It is functioning as promised.            And
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 33 of 186
                                                                    33



 1   plaintiffs have not alleged that they brought any

 2   complaints to the UWC and that the UWC didn't follow

 3   its procedures.      Yale is honoring everything it said

 4   in the undergraduate regulations.

 5                  Now, with respect to this social

 6   opportunity argument, I think that plaintiffs may

 7   have dramatically overstepped here.            What they are

 8   saying is that Yale somehow impliedly promised that

 9   it will take actions against independent groups of

10   students without any geographic limitations if they

11   don't observe the same nondiscrimination policy that

12   Yale does.     There is nothing in the regulations that

13   suggest that.     In fact, the regulations at page 4

14   say that in general they're concerned with conduct

15   on campus and that off-campus misconduct will not

16   normally be the basis for disciplinary action by the

17   university.

18                  And this isn't just about the

19   fraternities.     Yale also doesn't police bars or

20   private parties all around New Haven.             It would be

21   unreasonable to expect them to do so, and there is

22   no specific text in the undergraduate regulations

23   that promises to.

24                  I would just like to point out as the

25   last thing, that not only, as we point out, that the
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 34 of 186
                                                                    34



 1   structure of the undergraduate regulations make

 2   clear that that nondiscrimination duty only applies

 3   to registered organizations, but plaintiffs' theory

 4   would have absurd consequences.           What they are

 5   saying is that any group that is a majority of Yale

 6   undergraduates is an undergraduate organization and,

 7   therefore, may not treat people differently based on

 8   any of these protected traits.          So they're in a

 9   situation where they have to say if an off-campus

10   group of Muslim students meets at a mosque that only

11   invites Muslim students, that Yale has to take some

12   implied punishment against them, or a group of LGBT

13   students goes to CJs (ph) and only opens it to LGBT

14   students, that Yale has promised to take some

15   punishment against them.

16                  There is nothing in the regulations that

17   say that, and to the extent you think there is any

18   ambiguity, the standard contractual canon against

19   absurdity would caution you against reaching that

20   interpretation.

21                  So moving on to the CUTPA claim, I

22   think, first of all, it's incredibly important to

23   understand how closely tied the breach of contract

24   claim is to the CUTPA claim.          When plaintiffs

25   introduced their CUTPA theory at paragraphs 356 and
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 35 of 186
                                                                    35



 1   358 of their complaint, they start out by

 2   reiterating their contract theory and the idea that

 3   Yale has made these extraordinary pervasive promises

 4   to them.    Only then do they pivot to the secondary

 5   claim that Yale also downplays the role of

 6   fraternities in admissions material.            And only as a

 7   subsidiary to pointing that out, do they point to

 8   the 10 percent figure.

 9                  So I think it's incredibly important to

10   point out that because Yale does not promise --

11   essentially because the -- if you strip those

12   contract claims out, most of what they are saying

13   just isn't there to establish materiality for a

14   CUTPA violation.      And if you have a realistic and

15   accurate interpretation of plaintiffs' policies,

16   they're just left with this vague sense that they

17   wish that there had been more information in

18   brochures or things like that about fraternities,

19   and that's a huge step down from what is in their

20   pleading.    If you look at where they actually have

21   materiality pleadings, they're all involved with

22   breach of contract allegations.           So when they are

23   out, the materiality for the CUTPA claim fails as

24   well.

25                  So what remains I don't think can be
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 36 of 186
                                                                    36



 1   reasonably classified as a CUTPA violation.              A

 2   college experience is incredibly multifaceted.               A

 3   Yale experience for a drama student who mostly

 4   engages in theater can be very different from a

 5   biology student who does debate.           Again, lots of the

 6   Yale College experience obviously is not directly --

 7   it's much more multifaceted.          It's not just the

 8   formal programming that Yale offers.

 9                  So if you allow a CUTPA theory,

10   essentially that Yale should have more about -- you

11   know, say X in their brochure or that they don't

12   have enough about thing Y in their brochure, then

13   any university is going to be liable to CUTPA claims

14   at all points if a student after the fact decides

15   what they heard from the university does not exactly

16   match up to their experience, and that would get --

17   they don't have any cases from any state law courts

18   that suggests CUTPA is meant to work that way.               And,

19   ironically, it would have the perverse effect of

20   requiring the university be an advertiser for the

21   fraternity in order to satisfy what plaintiffs are

22   asking for, or it would require universities to

23   provide only the most cut and dry information, like

24   the number of students in a particular class, to

25   avoid students coming back with a CUTPA claim
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 37 of 186
                                                                    37



 1   saying, well, actually my subjective experience was

 2   slightly different.

 3                  Lastly, there is a materiality component

 4   to CUTPA that they simply haven't alleged.              This is

 5   a 108-page complaint.        It's their third complaint,

 6   the second amended complaint after a motion to

 7   dismiss was already filed, and there is nothing in

 8   there that would suggest if Yale had slightly

 9   changed the way it characterized the rule of

10   fraternities on campus that these plaintiffs would

11   have gone elsewhere.       No information about what

12   other schools they were considering or what the

13   fraternity life was like there, how they advertised.

14   Everything is tied to these breach of contract

15   claims to develop materiality.

16                  And just as a last point, I would like

17   to say if you stepped away from the breach of

18   contract, you stepped away from the general

19   allegations that they wished that Yale had said

20   something slightly differently about fraternities,

21   all you are left with is the 10 percent number,

22   which is in one Instagram post.           And they have

23   nothing in the complaint to substantiate that

24   students would make a decision as dramatic as what

25   university to attend based off a single Instagram
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 38 of 186
                                                                    38



 1   post statement about 10 percent of students

 2   participate in a Greek organization.

 3                  The last thing I would like to address,

 4   your Honor, is the negligent representation claim.

 5   It fails for all of the same reasons as the CUTPA

 6   claim because they haven't shown that there has been

 7   any misrepresentation that was reasonably

 8   interpreted by them, but it fails for the

 9   independent reason that, as both sides agree, they

10   have to plead with particularity per Rule 9(b).               As

11   to two of the plaintiffs there is nothing remotely

12   like that because they matriculated before the

13   Instagram post.      As to the first plaintiff, the only

14   thing that gets close to the particularity standard

15   in the pleading, who, what, where, when, is that

16   Instagram post, but even she does not allege that

17   she actually read it or it had any impact on her

18   decision.    So they have not pled particularity

19   there.

20                  So if the Court has no questions, I move

21   to dismiss the claims against Yale University.

22                  THE COURT:     All right.      Thank you.

23                  MR. TRACEY:     Thank you, your Honor.

24   David Tracey for the plaintiffs.

25                  May it please the Court.         Your Honor,
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 39 of 186
                                                                    39



 1   plaintiffs' claims against Yale University are

 2   primarily based on Yale's failure to address a

 3   decades-long pattern of harassment and

 4   discrimination associated with its fraternities.

 5   Since 2008, the university has known that the

 6   fraternities play an outsized role in sexual

 7   misconduct occurring on its campus, and since then

 8   almost every year there has been major scandals,

 9   reports, complaints, student news reporting, all

10   pointing to the fraternities as a central locus of

11   sexual misconduct on campus.          Yet rather than honing

12   in on the problem and trying to regulate the

13   fraternities, Yale has stepped away.            Yale has

14   intentionally withdrawn from its traditional role of

15   hosting social gatherings on campus and, instead, it

16   has totally outsourced that function to the

17   fraternities.

18                  Yale has, therefore, built up its

19   fraternities as an integral part of the university's

20   life.   Instead, in a recent report from 2019, Yale

21   admits that the fraternities are "now the de facto

22   social environment for many students."             Yet Yale has

23   attempted to divorce itself and extricate itself

24   from its role in overseeing and monitoring

25   fraternity behavior.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 40 of 186
                                                                    40



 1                  And the university has failed to take

 2   any meaningful steps to prevent sexual harassment

 3   and assault from occurring and recurring at its

 4   fraternities.     Indeed, after the plaintiffs in this

 5   case filed their charges with the Connecticut

 6   Commission on Human Rights and Opportunities, Yale

 7   stepped away even further.         It ended its

 8   six-year-old policy requiring the fraternities to

 9   register their parties.        That allowed the Yale

10   dean's office, the Yale police to know about

11   fraternities and intervene if necessary.             Yale ended

12   that.

13                  What Yale is doing is it's abdicating.

14   It's abdicating its role to monitor student

15   behavior, and the results have been devastating.

16   The data suggests that almost three-quarters of

17   female undergraduates at Yale suffer sexual

18   harassment before they graduate.           Almost 40 percent

19   suffer sexual assault.        Indeed, each of our three

20   individual plaintiffs suffered sexual harassment and

21   assault at fraternity events.

22                  In addition to creating a hostile

23   environment, also the fraternities also perpetuate

24   inequality based on gender among Yale students.

25   Yale men have the opportunity to join prestigious
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 41 of 186
                                                                    41



 1   boys clubs and receive all of the associational and

 2   economic benefits from membership in these Yale

 3   affiliated clubs, including job opportunities.

 4   Women are shut out entirely because of their gender.

 5   In fact, this relegates them to a second class

 6   status.    The status quo at Yale is unacceptable and

 7   illegal.

 8                  THE COURT:     Just sort of moving to the

 9   Title IX aspect of this, Title IX comes in how?

10   We've got this challenge in terms of this exemption

11   under Title IX itself with respect to the membership

12   policies of fraternities.         So that creates some

13   issue, correct?

14                  MR. TRACEY:     Well, it doesn't create an

15   issue, your Honor.

16                  THE COURT:     Okay.

17                  MR. TRACEY:     And I will explain for two

18   reasons.    We have two Title IX counts.           The first

19   count is a hostile environment count.             The second

20   count has to do with the inequalities that -- the

21   inequalities in social and economic opportunities

22   that women have at Yale.

23                  So on the first count, hostile

24   environment --

25                  THE COURT:     Just deal with the second
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 42 of 186
                                                                    42



 1   count.

 2                  MR. TRACEY:     Sure.

 3                  THE COURT:     On the second count, are you

 4   seeking damages related to the second count or

 5   suggesting really injunctive relief?

 6                  MR. TRACEY:     We're seeking damages.

 7   Damages is part of our complaint, but the primary

 8   focus is injunctive relief.

 9                  THE COURT:     So what would be -- under

10   Count II under Title IX, what would be the

11   injunctive relief that the Court could properly

12   order regarding fraternities -- regarding Yale and

13   its relationship to the fraternities?

14                  MR. TRACEY:     How that -- I think it

15   would help in terms of framing the damages to let me

16   explain the problem, and then I can explain the

17   damages.

18                  The problem here associated with the

19   fraternities is that women have unequal social

20   opportunities and social agency on campus.              Men are

21   controlling the social environment.            Right?    This is

22   all happening at male-based clubs.            Well, Yale could

23   have support for mixed-gender clubs where women have

24   equal agency over the social environment.

25                  THE COURT:     I'm sorry, that would be
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 43 of 186
                                                                    43



 1   relief -- you are saying that would be relief that

 2   the Court could order Yale as a consequence of there

 3   being unequal opportunities for females as a

 4   consequence to fraternities having -- playing such a

 5   dominant role in opportunities?

 6                  MR. TRACEY:     Right.     There are unequal

 7   opportunities, so create equal opportunities.

 8   Right?     What Yale fraternities do, Yale fraternities

 9   are male social institutions on campus.             They

10   provide two primary things here that women do not

11   have access to.      One is the social agency over the

12   campus culture and the campus climate, meaning men

13   are in the dominant position over the social climate

14   at Yale.     Two is access to economic opportunities,

15   alumni networks, prestige.         So you can tackle both

16   of those problems.       First of all --

17                  THE COURT:     So, to be clear, what you

18   are saying is that the plaintiffs at least -- just

19   focussing on Count II for now, you are saying that

20   given the opportunity in which -- what you are

21   saying is the Court should allow the opportunity

22   that plaintiffs will be able to prove that women

23   students at Yale are at a distinct disadvantage as a

24   result of these fraternities and, as a result, that

25   Yale would need to have to provide opportunities to
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 44 of 186
                                                                    44



 1   sort of deal with this fundamental disadvantage?

 2                  MR. TRACEY:     Right.     Or create a method

 3   -- put methods in place to prevent the inequalities

 4   that are caused.      Let me give you an example.

 5                  THE COURT:     Just -- you can push for an

 6   example, and obviously you are at a preliminary

 7   stage, but you are saying that there is a basis to

 8   say that right now women graduates of Yale are now

 9   fundamentally disadvantaged vis-a-vis males and that

10   disadvantage is sufficiently correlated with the

11   existence of fraternities?

12                  MR. TRACEY:     I think what we'll find in

13   discovery is the men in fraternities do have

14   distinct advantages of getting jobs at prestigious

15   organizations like --

16                  THE COURT:     I understand they can get

17   jobs.   You are saying that women -- Yale women

18   graduates don't also have those opportunities?

19                  MR. TRACEY:     They don't have equal

20   opportunities.      They have the opportunities, but

21   when an on-campus recruiter comes, holds an

22   on-campus recruiting event and then takes the men in

23   the fraternities out to drinks, who gets the job?

24   Is it the men in the fraternities that went out to

25   drinks with the on-campus recruiter or is it the
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 45 of 186
                                                                    45



 1   women who sat for the interview on campus and went

 2   through the on-campus procedures but didn't have

 3   that social network connected to the economic

 4   opportunity that gave them the upper hand?              So --

 5                  THE COURT:     Hang on.     So you are saying

 6   -- hang on.     I just want to just sort of make sure

 7   we're linking that in terms of back to Title IX and

 8   the statutory language of Title IX where this

 9   particular right flows from.          And walk me through

10   that.

11                  MR. TRACEY:     Absolutely.      So I believe

12   you are referring to the membership practices

13   exemption under Title IX.

14                  THE COURT:     Well, no.     Actually right

15   now it sounds like you are making -- well, you are

16   saying membership.       If I understand what you've

17   articulated in the last few minutes, it is that your

18   Count II claim is slightly different in that

19   essentially you are not basically trying to address

20   the membership policy per se, but what you are

21   saying is that as a result of the existence of the

22   fraternities there is this unequal environment that

23   exists at Yale on the basis of gender, and that

24   under Title IX the obligation would then be for Yale

25   to somehow equalize the opportunities that are
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 46 of 186
                                                                    46



 1   provided which you say suggests right now are

 2   unequal on the basis of gender.

 3                  I guess what I want to do right now is

 4   relate back the essence of that claim back to the

 5   statutory language of Title IX.

 6                  MR. TRACEY:     Absolutely.      Title IX

 7   broadly states "No person in the United States

 8   shall, on the basis of sex, be excluded from

 9   participation in, be denied the benefits of, or be

10   subjected to discrimination under any education

11   program or activity receiving federal financial

12   assistance."

13                  THE COURT:     Okay, hang on.       Hang on.     So

14   now -- but the inequality you are talking about

15   doesn't necessarily flow from Yale, it's sort of

16   indirectly related to Yale because there are these

17   institutions.

18                  Let me sort of give you an example to be

19   sure I understand the contours of your argument.

20   Let's leave it out of the context of fraternities.

21   Let's assume that there was some off-campus housing

22   that was regularly rented by Yale students, and this

23   off-campus housing that was rented by Yale students,

24   over time men seemed to rent this particular

25   apartment there and there was some sort of informal
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 47 of 186
                                                                    47



 1   relationship developed where job opportunities and

 2   other things flowed from it as a result of people

 3   renting this particular house.

 4                  So are you saying that as a result of

 5   that housing existing, which is off-campus housing

 6   which is not related to Yale, that Yale now has an

 7   obligation to figure out how to equalize

 8   opportunities for women who didn't live there?

 9                  MR. TRACEY:     I would say if there is a

10   systemic, long-established institution directly

11   adjacent to Yale's campus which is constituted of

12   Yale students and Yale alums, if that's what this

13   house is, and year after year, decade after decade

14   Yale men are getting opportunities that are not

15   available to Yale women at that house, then yes, I

16   would say Yale does have an obligation to step in.

17                  And going back to the language of Title

18   IX --

19                  THE COURT:     Hang on.     So other than --

20   well, then are there other cases around the country

21   where such similar issues have -- well, are there

22   other Title IX cases where courts have recognized

23   this same scope of unequal opportunities as it

24   relates to off-campus activities or housing?

25                  MR. TRACEY:     I am not aware of a Title
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 48 of 186
                                                                    48



 1   IX case related to off-campus activities or housing

 2   in the sense of fraternities -- the unequal

 3   opportunities afforded by fraternities.             Of course

 4   courts and the United States Supreme Court have long

 5   recognized the kinds of social capital that we're

 6   talking about here is a very important part of

 7   education.     If you look -- if you go back to Sweatt

 8   v. Painter, that was essential to the Sweatt v.

 9   Painter decision.       And United States v. Virginia as

10   well.   Both of those cases --

11                  THE COURT:     But, though, both of those

12   cases, both Sweatt and United States v. Virginia,

13   flowed from a direct policy where they were denying

14   admission to women -- or in the context of Sweatt v.

15   Painter, they were denying admission specifically on

16   the basis of race and the institution was involved.

17                  Here what we have is an institution or

18   group not affiliated directly with the university,

19   but maybe providing benefits to those who attend the

20   university, and then now we're sort of suggesting

21   the institution now is responsible for equalizing

22   opportunities for an institution that the university

23   doesn't control.

24                  MR. TRACEY:     This I think goes to the

25   question of control under Title IX and the element
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 49 of 186
                                                                    49



 1   of control.     Title IX says that no student shall be

 2   subject to discrimination under any educational

 3   program.    Any educational program or activity.

 4   Program or activity is defined in the statute as all

 5   the operations of.       All the operations of a college

 6   or university.

 7                  THE COURT:     Okay, but aren't these --

 8   just leaving aside fraternity, going back to my

 9   hypothetical about this house, that's not an

10   educational program or activity of Yale, correct?

11                  MR. TRACEY:     But it is under the -- it

12   is under the operations --

13                  THE COURT:     How?

14                  MR. TRACEY:     -- of Yale.

15                  THE COURT:     How?    If someone is running

16   an off-campus house, how is that under the control

17   of Yale?

18                  MR. TRACEY:     Because the Supreme Court

19   has defined "under" for us as "subject to the

20   authority or regulation of."

21                  THE COURT:     But how is the house -- how

22   is the off-campus house that is owned by a private

23   entity subject to Yale?

24                  MR. TRACEY:     That -- I can give you

25   eight different ways --
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 50 of 186
                                                                    50



 1                  THE COURT:     Okay.

 2                  MR. TRACEY:     -- these houses are subject

 3   to Yale.

 4                  THE COURT:     Sure.

 5                  MR. TRACEY:     So, first off -- first off,

 6   they're composed principally of Yale students and

 7   run by Yale students.        Yale does not deny that it

 8   has authority over its students.

 9                  Two, they are undergraduate

10   organizations within the meaning of Yale's

11   regulations.     Those regulations say any group in

12   which a majority of participants are undergraduates

13   is considered to be an undergraduate organization,

14   and, therefore, they are required to abide by the

15   undergraduate regulations which have an equal

16   opportunity statement and requirement in them.

17                  Three, as Yale readily admits, it has

18   twice ineffectively banned fraternities for engaging

19   -- in those cases for engaging in sexual misconduct.

20                  Four, Yale permits the fraternities to

21   use the Yale name, Yale email addresses, Yale

22   bulletin boards, and campus facilities for

23   recruitment.

24                  Five, Dean Burgwell Howard provides

25   advice to the fraternities.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 51 of 186
                                                                    51



 1                  Six, Yale and the fraternities have, as

 2   we allege, a symbiotic relationship where Yale is

 3   relying on fraternities to provide important social

 4   functions to the students which it used to provide

 5   but then outsourced.

 6                  Seven, the party registration policy.

 7   Yale actually required these fraternities to

 8   register their parties for a majority of the past

 9   decade, and they only stepped away after our clients

10   filed the CHRO charges.

11                  Together these raise a plausible --

12   together all of these facts raise a plausible

13   inference of control over the fraternities.              We

14   show --

15                  THE COURT:     What's the eighth?        You

16   promised me eight.

17                  MR. TRACEY:     Sorry.     Eight.    I

18   apologize.     Eight is -- my eighth factor is the

19   totality.

20                  THE COURT:     Ah.

21                  MR. TRACEY:     It's important to look at

22   the situation in the totality.

23                  THE COURT:     I missed it.      So you blew

24   right by me.     I've got it.

25                  MR. TRACEY:     Sorry.     I should have said
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 52 of 186
                                                                    52



 1   that.

 2                  THE COURT:     I am caught up now.        Go

 3   ahead.

 4                  MR. TRACEY:     You have to look at the

 5   totality.    What I want to emphasize here as well,

 6   your Honor, we're getting into a very factually

 7   intensive area.      We've alleged all of these

 8   different ways that Yale has the authority to

 9   control these places and these spaces, and I don't

10   think that Title IX simply allows you to outsource

11   discrimination to organizations that are full of

12   your students, adjacent to campus, that have existed

13   on your campus or adjacent to your campus for

14   150 years.

15                  So Title IX says that the university --

16   well, I should go back to the Supreme Court.               The

17   Supreme Court has said that Title IX must be

18   accorded a sweep as broad as its language.              Title

19   IX's language is very broad.          Its guarantee of

20   equality is very broad.        It was designed to uproot a

21   long traditional system of unequal opportunities in

22   our -- in education in the United States, and there

23   is no reason why a university shouldn't be liable if

24   its male students get a special Yale plus and its

25   female students only get Yale, even if the Yale plus
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 53 of 186
                                                                    53



 1   is caused by organizations that are primarily Yale

 2   students but are not officially Yale organizations

 3   but in fact are essentially Yale organizations.

 4                  Now, I would like to address very

 5   briefly, your Honor, on Count II the membership

 6   practices exemption.        Our argument is not -- under

 7   this count our argument is not that Yale is liable

 8   because the fraternities only accept men.              Our

 9   argument is that Yale is liable because of unequal

10   opportunities that are occasioned by these

11   discriminatory practices.

12                  THE COURT:     But there is where you run

13   into the notion that Title IX has actually permitted

14   -- or suggested it's not going to forbid it.                 How

15   then do you allow -- this may go to the other

16   unequal opportunities argument.           To the extent that

17   you are sort of like circling around the membership

18   policy as the basis for the unequal opportunities,

19   and Title IX itself has said we're not going down

20   that road, why are we going down that road?

21                  MR. TRACEY:     Well, Title IX doesn't

22   say -- what Title IX says --

23                  THE COURT:     It doesn't say it in those

24   exact words.

25                  MR. TRACEY:     Right.     Title IX says --
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 54 of 186
                                                                    54



 1   unfortunately, and I am not saying that I -- I am

 2   not making a comment about the policy behind Title

 3   IX, but this -- we can assume for purposes of

 4   argument that Title IX says separation is okay --

 5   that segregation is okay in this context.              That's

 6   what Title IX may say, but it doesn't say that

 7   inequality is okay.       And while it's very --

 8                  THE COURT:     But the inequality -- but

 9   based on the arguments that we have talked about the

10   last several minutes, the inequality flows from the

11   membership, correct?

12                  MR. TRACEY:     The same is true in Sweatt

13   v. Painter.     The same is true in United States v.

14   Virginia.

15                  THE COURT:     I know, but those were also

16   in a constitutional context that then directly

17   related to the universities.          Here we have -- and

18   also the particular claim that you are bringing -- I

19   mean there there was a Fourteenth Amendment argument

20   that was being brought.        Here you have a statutory

21   argument and you are trying to pursue relief under

22   this particular statute, and the challenge we have

23   is that this particular statute seems to exempt, you

24   know, the membership policy.          So it seems to me hard

25   to then structure a remedy that is largely, if not
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 55 of 186
                                                                    55



 1   wholly, dependent on membership policies.

 2                  MR. TRACEY:     Well, the same is true in

 3   Title IX sports.      Sports are allowed to be separate

 4   under Title IX, but if the women's team is highly

 5   underfunded, has worse facilities than the men's

 6   team, well, then something needs to change, the

 7   university needs to do something.           Your Honor, I

 8   will say you are asking important --

 9                  THE COURT:     Are you alleging that?         I

10   mean because -- I guess the question then would be

11   isn't -- because then your claim then would not seem

12   to me -- why would it have to rely on the fraternity

13   issue?   Correct?     In essence, if your claim is, in

14   essence, that Yale has provided unequal

15   opportunities to women who attend Yale, then why is

16   your argument contingent on the fraternity

17   membership?     Why isn't your argument simply being

18   that there are unequal opportunities and we want to

19   address those unequal opportunities?

20                  MR. TRACEY:     Well, we think this is a

21   specific mechanism by which unequal opportunities

22   are being created.

23                  THE COURT:     But the problem, though, is

24   you then run into the issue of a specific mechanism

25   that Title IX seems to not be interested in, or at
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 56 of 186
                                                                    56



 1   the very least seems to be exempting from review.

 2   So then why wouldn't the basis for your claim be

 3   something that is separate and apart from that

 4   claim, which wouldn't mean necessarily that evidence

 5   about opportunities that are available to male

 6   students in the context of fraternities might not be

 7   probative, but it seems to me your claim seems to be

 8   wholly contingent on the notion of the unequal

 9   opportunity that flowed from a membership policy

10   that Title IX doesn't appear to address.

11                  MR. TRACEY:     Well, I think you are right

12   that it can be framed in the broader context.               Look,

13   if you just step back and --

14                  THE COURT:     But your law firm framed the

15   context.     I guess the question is, did your law firm

16   frame the broader context.

17                  MR. TRACEY:     Our law --

18                  THE COURT:     It seems to be premised on

19   the membership in the fraternity.

20                  MR. TRACEY:     Our lawsuit against the

21   fraternities is as a driver of inequality, but I

22   think your Honor's questions are really focused on

23   the remedy.     We don't have to decide remedy at this

24   stage.     There are many different ways in which to

25   create equality.      One of them might be requiring
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 57 of 186
                                                                    57



 1   integration, but that doesn't mean that -- Title IX

 2   says the membership practices are exempt.              At

 3   another university you could have fraternities and

 4   sororities with the same social class, the same

 5   networking opportunities, the same economic

 6   opportunities.      That can exist, but what we're

 7   saying is that's not the case at Yale.

 8                  THE COURT:     No, I understand.        And just

 9   so the record is clear, I think my discussion is

10   trying to understand the context of the remedy,

11   which is to sort of understand the contours of what

12   you believe to be the right that is at issue here,

13   and to me that is informative of how one understands

14   what the nature of the claim is so I can understand

15   whether or not there is a basis to allow the claim

16   to go forward.      That's really what we are sort of

17   grappling with.

18                  MR. TRACEY:     Right.     Our position is

19   that the nature of the right here is Title IX's

20   broad demands of equality.         There is a narrow

21   exemption for membership practices, but that doesn't

22   mean membership practices can create inequality.                We

23   would be letting the exemption swallow the rule.

24                  THE COURT:     Okay.     Moving from Count II

25   to Count I.     Now, Count I is the broader notion that
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 58 of 186
                                                                    58



 1   there is a sort of environment of sort of gender

 2   inequality that flows from harassment and other

 3   activities, and that in and of itself, even apart

 4   from this question of membership, is a distinct

 5   Title IX claim, correct?

 6                  MR. TRACEY:     Correct, your Honor.

 7                  THE COURT:     So in understanding that,

 8   how is that claim, which seems to be somewhat -- you

 9   know, there are corollaries to Count II, which some

10   of it does flow from membership, and indeed part of

11   what the complaint is about is about membership,

12   correct?

13                  MR. TRACEY:     Correct.     However, this

14   claim is not about the membership practices of the

15   fraternities.     This claim is trained on Yale's

16   deliberate indifference and its decades-long

17   deliberate indifference of sexual misconduct

18   occurring at the fraternities.

19                  THE COURT:     Okay.    So in terms of

20   understanding and measuring that particular claim,

21   we're looking at what you consider the failure -- is

22   it merely the failure of the institution to remedy

23   the problem in its entirety?

24                  MR. TRACEY:     No.

25                  THE COURT:     Because -- and, again, the
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 59 of 186
                                                                    59



 1   notion of understanding remedy is important to

 2   understanding exactly what the scope of the claim

 3   is.   And so the question then becomes -- because we

 4   have -- there are individual plaintiffs here who

 5   have alleged issues of sexual harassment or assault

 6   in the context of some of the fraternities, and, as

 7   I understand it, those particular allegations are

 8   really background to this larger claim rather than

 9   them being the claim in and of themselves, correct?

10                  MR. TRACEY:     That is correct.

11                  THE COURT:     One of the challenges is

12   Davis involved this particular claim that was not

13   effectively addressed and we're in this sort of no

14   person's land where I guess -- are there Title IX

15   claims which have raised this sort of broader class

16   atmospheric notion that is not necessarily dependent

17   on the individual claims but reflective of this

18   broader sort of atmospheric --

19                  MR. TRACEY:     Yes, your Honor.

20   Absolutely.     There are numerous Title IX claims that

21   have raised this.       The courts sometimes refer to

22   this as before claims because it's about the

23   environment before an assault occurs.             Other courts

24   have referred to these as heightened risk claims.

25                  THE COURT:     What are the cases that you
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 60 of 186
                                                                    60



 1   think are most instructive for this Court on that?

 2                  MR. TRACEY:     Tubbs v Stony Brook

 3   University describes the claim as being based on

 4   actual knowledge of sexual assault committed in a

 5   particular context or program by a particular

 6   perpetrator or perpetrators.          You have in other

 7   cases -- and we cite that in our brief.             It's 2016

 8   WL 8650463.

 9                  Other cases that are similar include Doe

10   v. University of Tennessee, 186 F.Supp 3d 788, which

11   again is decided in part under this heightened risk

12   theory.

13                  You also have Hernandez v. Baylor

14   University, which is again also decided -- a

15   decision under this heightened risk theory.

16                  And even if you look at Simpson v.

17   University of Colorado, that in essence is also a

18   heightened risk case.        In that case you had the

19   university knew -- first of all, the court cites

20   general -- general knowledge about the risk of

21   assault in a college football recruiting program.

22   General knowledge.       It even cites, I believe, a

23   Sports Illustrated article about the problem.               Plus

24   past knowledge of assaults committed at the

25   University of Colorado Boulder in connection with
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 61 of 186
                                                                    61



 1   the recruiting program.        And that gave the

 2   university actual knowledge of the problem and the

 3   university was deliberately indifferent because it

 4   failed to address that problem.

 5                  THE COURT:     Putting it in the context of

 6   this case, is this both -- where it is both seeking

 7   monetary and injunctive relief, so in terms of

 8   measuring monetary relief, it's the notion that the

 9   schools didn't do enough?         I guess what I am really

10   trying -- well, actually, rather than talking about

11   it in the context of relief, I am actually trying to

12   understand the liability.

13                  Now, is it the notion that the schools

14   didn't do enough or they didn't eliminate the

15   problem in its entirety?         What exactly is someone

16   finding in order to find liability in this

17   particular theory?

18                  MR. TRACEY:     Absolutely.      Thank you,

19   your Honor.     And I think your question is really

20   about the deliberate indifference standard, and the

21   Second Circuit relatively recently addressed it very

22   clearly in Zeno v. Pine Plains Central School

23   District, 702 F.3d 655.        In that case, the Second

24   Circuit said responses that are not reasonably

25   calculated to end harassment are inadequate.               And
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 62 of 186
                                                                    62



 1   some examples of inadequate responses are -- include

 2   where a university fails -- or a school fails to

 3   respond, responds only after a lengthy and

 4   unjustified delay, or otherwise responds in a manner

 5   that amounts to discrimination.

 6                  Now, if we look at the facts of Zeno,

 7   they actually match really well onto our case.               In

 8   Zeno it was -- I will say Zeno was a Title VI case,

 9   but Title IX standards apply.          There was racial

10   harassment of an individual student for 3.5 years.

11   The school district in that case punished each

12   student that Zeno reported -- that the plaintiff,

13   the student Zeno, reported.          The school even moved

14   one student to another school.          It suspended another

15   student for 45 days.       The school district in that

16   case also, in response to the racial harassment,

17   posted bullying training, revamped its after-school

18   programs, focused on combating prejudice, and

19   eventually conducted what was admittedly a

20   halfhearted sensitivity training.           Notably, the

21   school district rejected proposed reforms from a

22   human rights commission and the NAACP.             And the

23   Second Circuit said, great, you did all of these

24   things, but guess what, the harassment continued.

25   None of your measures were really doing anything to
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 63 of 186
                                                                    63



 1   prevent the culture of bias.

 2                  THE COURT:     And that relates to a

 3   particular individual, correct?

 4                  MR. TRACEY:     That's right.

 5                  THE COURT:     So the question is now when

 6   you have this -- now you magnify this now into this

 7   broader claim.      So the question is, is it the notion

 8   that if any woman is subjected to anything that the

 9   school has failed?       That's what I am trying to

10   understand.     Now -- because when you bring it down

11   to the individual plaintiff level, it's easier to

12   understand.     When you elevate it to the broader

13   level, while at the same time it raises a broader

14   question of whether or not something could be done,

15   it also raises a broader question of exactly how

16   does one define liability in that particular

17   context.

18                  MR. TRACEY:     The school has failed

19   because it rests on -- even in its brief it rests on

20   its Title IX procedures and individual reports of

21   complaints, but if you get a decade of individual

22   reports and complaints and other reports pointing to

23   the fraternities as the central locus of sexual

24   harassment, and it continues to be a central locus

25   of sexual harassment, just waiting for people to
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 64 of 186
                                                                    64



 1   report and then punishing that individual doesn't do

 2   enough.

 3                  In Zeno, while the individual was being

 4   subject -- there was an individual who was being

 5   subjected to harassment, the problem was the

 6   context, the school, and what the Second Circuit

 7   says there is punishing the individual is not enough

 8   because, guess what, another individual came in and

 9   did the same thing.       The same is true here.         And

10   Title IX has always --

11                  THE COURT:     And the other -- I guess

12   what I am really just trying to figure out in this

13   particular context is, we have an individual

14   plaintiff who complained about something, issues,

15   and I think perhaps -- you know, I may be getting

16   the record incorrect -- with one exception there

17   wasn't something brought to the administration to

18   investigate and someone didn't do anything about it,

19   correct?    There was one where she talked to a

20   resident advisor, but other than that, are there

21   examples where plaintiffs talked to X and X said,

22   oh, we're not going to do anything about it?

23                  MR. TRACEY:     Well, the plaintiffs have

24   repeatedly complained to the top administrator of

25   the school about the context, the problem with
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 65 of 186
                                                                    65



 1   context.

 2                  THE COURT:     Yeah, but I guess the

 3   question is, don't you have to sort of lay the

 4   foundation in terms of having sort of provided the

 5   complaint, them not addressing it in order to get to

 6   the broader question?        I understand someone saying,

 7   gosh, do you know what, I think you are not doing

 8   enough about X, and maybe they're not doing enough

 9   about X, but the question we're dealing with here is

10   when does that become actionable?           If, in the

11   context of the deliberate indifference standard,

12   there isn't the opportunity to have X complaint and

13   then have the institution respond to the complaint,

14   then I guess I am trying to figure out how do you

15   then get to the level of -- well, then there are

16   just complaints out there and you feel the response

17   overall is not enough?

18                  MR. TRACEY:     Well, you don't have -- so

19   under the before -- before theory of Title IX or the

20   heightened risk theory, the individual plaintiffs do

21   not have to have complained.          That's the whole point

22   of the heightened risk theory, that there was this

23   context that the university knew about, the

24   plaintiff then entered into that context and

25   suffered an assault.        The university already had
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 66 of 186
                                                                    66



 1   actual knowledge and already was deliberately

 2   indifferent to that context, and that deliberate

 3   indifference caused -- effectively caused the

 4   assault.

 5                  THE COURT:     So then let me fast forward

 6   to remedy because, like I said, it helps me

 7   understand exactly the scope of the right.              So when

 8   do you know whether or not the school has acted

 9   appropriately then?

10                  MR. TRACEY:     Well, I don't know that we

11   can judge that based on the pleadings.             The point

12   is --

13                  THE COURT:     I am not asking you to judge

14   it based on the pleadings.         I am just trying to

15   understand it in terms of understanding the scope of

16   the right, which is, is it the case that if the

17   students felt not enough was done and the school was

18   deliberately indifferent, that they hadn't addressed

19   the problem that they knew existed, in essence they

20   are -- is the school then liable if any incident

21   happens?    Or is the school -- what's the context in

22   which the continuation of Title IX liability -- when

23   is the institution in the crosshairs of Title IX?

24   Is it when there continues to be any incident even

25   if the school has taken corrective action?              I just
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 67 of 186
                                                                    67



 1   want to make sure I understand.

 2                  MR. TRACEY:     No, it's not -- the school

 3   has to take meaningful corrective action, and as

 4   long as the school is not taking meaningful

 5   corrective action, then it is liable.

 6                  THE COURT:     What does that mean?         Let me

 7   see if I can concretize this a little bit.              Let's

 8   suppose that the incident -- let's use this.               Let's

 9   say that the incidents that the individual

10   plaintiffs have complained about was reported to the

11   school and they took corrective action to address

12   it, and let's suppose then a year later that at an

13   incident at a fraternity -- another incident happens

14   where, let's say, someone is inappropriately touched

15   or something else.       Is the fact that the school may

16   have corrected the two incidents but another

17   incident happened mean that the school is

18   deliberately indifferent to the problem?

19                  MR. TRACEY:     Well, it depends on whether

20   we are talking about the school's response to two

21   isolated incidents or whether the school -- we're

22   talking about a decades-long pattern of sexual

23   misconduct associated with particular context.

24                  THE COURT:     Is your claim -- as I

25   understand your claim, is it your claim that there
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 68 of 186
                                                                    68



 1   has been no response or the response has been

 2   ineffective?     And is it that the same things are

 3   happening and the school has done nothing?              I just

 4   want to make sure I understand.

 5                  MR. TRACEY:     To the extent there has

 6   been a response, it's been ineffective.             Yale says

 7   its response has been we've got Title IX procedures,

 8   students come report to us about sexual assault and

 9   we'll investigate.       That has not done anything.

10                  THE COURT:     You are saying Title IX

11   requires -- you are saying that students are

12   reporting things and the school -- wait.             Students

13   have reported things, the school has investigated

14   them, and, what, the investigations were

15   insufficient or the fact that incidents still

16   happened means that you still are giving rise to

17   Title IX liability even though you -- you haven't

18   sufficiently investigated that incident?             Meaning

19   that -- let's take it out of this context and see if

20   that will sort of help.

21                  Let's suppose that there is a statute

22   that basically says, look, outside of the context of

23   gender, that students should not be attacked on

24   campus, and suppose students were attacked on campus

25   and the school started responding to it.             Suppose
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 69 of 186
                                                                    69



 1   then some other student is attacked on campus.               Does

 2   that mean -- but the school would investigate.               Does

 3   that simply mean because another incident happened

 4   that the school response to incidents are

 5   insufficient?

 6                  MR. TRACEY:     If there is a particular

 7   context where those attacks are always occurring,

 8   frequently occurring, and all the university does is

 9   respond to complaints about attacks in that context,

10   but the context is still generating the attacks, the

11   attacks are still happening year after year, and

12   there are independent reports saying, hey, you need

13   to look at this context, it's really dangerous for

14   people, in fact 40 percent of your people are

15   suffering assaults in this context, 40 percent of

16   your women are suffering assault in this context,

17   then, do you know what, yes, they do need to do more

18   than to respond to individual complaints.              That's

19   what Zeno says.      In Zeno we have a school district

20   responding to the individual complaints, sending

21   students to other schools.

22                  THE COURT:     But the problem I am

23   struggling with with Zeno, again, is because it's an

24   individual plaintiff.        Because, to me, the way you

25   framed it is essentially now if any woman student at
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 70 of 186
                                                                    70



 1   Yale suffers an experience, isn't then the school

 2   continuing on the hook for Title IX liability?

 3                  MR. TRACEY:     Well --

 4                  THE COURT:     I am not saying it's wrong

 5   or right.     I am just trying to make sure I

 6   understand, A, what your position is, and then we

 7   can get to the position of what the law requires.

 8                  MR. TRACEY:     Until there is a meaningful

 9   response by the university, yes.

10                  THE COURT:     I don't understand what

11   "meaningful" means.       I guess I am asking a simple

12   question.     If the school responded, yet another

13   incident occurs, in your view does that mean that

14   whatever -- however the school responded is not

15   meaningful?

16                  MR. TRACEY:     No, the school -- whether

17   or not the school's response is meaningful depends

18   on what the school is doing.          Now --

19                  THE COURT:     Okay.    And then where -- how

20   does Title IX help us understand whether that

21   response is meaningful?        If the mere fact that

22   another incident occurs after they've addressed an

23   incident in and of itself does not constitute the

24   absence of a meaningful response, then I need to

25   understand exactly -- how does the law help us
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 71 of 186
                                                                    71



 1   understand what a meaningful response is?              Or is

 2   your answer essentially that, wait a minute, that

 3   then becomes fact specific and then the jury or

 4   someone else -- or at least not at this stage do we

 5   determine whether or not the response is meaningful?

 6                  MR. TRACEY:     That's absolutely my

 7   answer, your Honor.       Absolutely.      And if you look at

 8   defendants' cases, all of the cases that they cited

 9   in their motion were -- on deliberate indifference

10   were summary judgment cases.          So, yes, absolutely.

11   That's a classic factual question, the classic

12   question for the trier of fact.

13                  But what the Second Circuit says in

14   Zeno, though, still applies broadly.            Responses that

15   are not reasonably calculated to end harassment are

16   inadequate.     That standard there, that is a

17   fact-intensive question.         That is a question for a

18   trier of fact.      That is not a question to decide on

19   a motion to dismiss.

20                  What the question is here is have we

21   plausibly alleged that there is an ongoing problem

22   that hasn't been adequately addressed, and we

23   clearly have.     We cite literally a decades worth of

24   reports showing ongoing problems.           We cite

25   statistics suggesting that almost 40 percent of
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 72 of 186
                                                                    72



 1   women at Yale suffer sexual assault before they

 2   graduate.    75 percent suffer sexual harassment.

 3   This is quintessential --

 4                  THE COURT:     But you are not suggesting

 5   they suffered it in the context of fraternities.

 6                  MR. TRACEY:     What reports have said is

 7   fraternities make a tremendous contribution to the

 8   campus social climate.        Indeed, in 2011 the advisory

 9   committee specifically says that in their report,

10   that the fraternities have a disproportionate effect

11   on the social climate at Yale.          And the Office of

12   Civil Rights noted the same thing, that the DKE

13   horrific event where they were chanting on campus

14   was part of a chain of events.          And since that time

15   Yale has really stepped away and continues stepping

16   away to this date.

17                  THE COURT:     All right.      We're going to

18   do this in terms of timing.          I will let you go on.

19   We're going to take a short break in about five

20   minutes.    I have to do a short call at 11:30 and

21   then I have to do a short call at 12:00.             I don't

22   know how long we're going to go.           I am not trying to

23   shortchange anyone.

24                  But why don't you move on to another

25   argument.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 73 of 186
                                                                    73



 1                  MR. TRACEY:     Thank you.      I want to move

 2   on to the question, really briefly, of hostile

 3   environment.     You know, Yale's -- I would say that

 4   Yale's arguments really on hostile environment,

 5   control, and actual knowledge all really mostly boil

 6   down to control, whether or not the university has

 7   control over these spaces.         They say you've only

 8   alleged hostile environment happening at the

 9   fraternities, only a few incidents on campus, but of

10   course what happens at the fraternities bleeds into

11   campus.

12                  THE COURT:     Doesn't the control argument

13   go back to your eight points from before, or are

14   there new points?

15                  MR. TRACEY:     No, those -- my eight

16   points are my -- those are the eight points on

17   control, the various ways that they exercise

18   authority over the context.

19                  THE COURT:     Got it.

20                  MR. TRACEY:     But the question under

21   hostile environment that Yale raises is whether they

22   have been deprived -- whether our plaintiffs have

23   been deprived of educational benefits, but what the

24   Second Circuit says is that a disparately hostile

25   environment relative to one's peers in and of itself
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 74 of 186
                                                                    74



 1   deprives plaintiffs of the benefits in educational

 2   opportunities at the school.          Similarly -- that was

 3   in Hayut, 352 F.3d 750.

 4                  Similarly, in Zeno the court says just

 5   alone, standing alone, deprivation of a supportive

 6   scholastic environment free of -- in that case

 7   racism, in this case sexism -- and harassment in and

 8   of itself is a deprivation to the educational

 9   experience.     And it makes sense.        If you are

10   sexually assaulted at a fraternity across the street

11   from Yale's campus, when you walk back onto Yale's

12   campus that comes with you, that affects your

13   educational experience.

14                  In our case our clients don't -- some of

15   them didn't -- couldn't see the person who had

16   sexually assaulted them.         Is that person going to

17   show up in your class on Monday?           Is that person

18   going to show up in the dining hall later in the

19   day?   That all affects your educational experience

20   and no one should have to be subjected to sexual

21   assault as a condition of attending a college or

22   university.

23                  Unless your Honor has other questions

24   concerning Count II, I believe I have made all of

25   the points that I wanted to -- sorry, on Count I, I
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 75 of 186
                                                                    75



 1   believe I have made all of the points we wanted to

 2   address on the hostile environment.

 3                  THE COURT:     Okay.

 4                  MR. TRACEY:     I can move on to public

 5   accommodations.

 6                  THE COURT:     Okay.

 7                  MR. TRACEY:     So Yale's approach to

 8   public accommodation, really they want to make a

 9   Swiss cheese public accommodation out of Yale, you

10   step on one slab of pavement and you are in a public

11   accommodation, you step on the other slab of

12   pavement and all of a sudden you not in a public

13   accommodation.

14                  THE COURT:     I guess it may be Swiss

15   cheese, but I guess is that -- there does seem to be

16   some case law that suggests that you are looking at

17   it within the context of the particular thing.               So I

18   guess what I am trying to figure out is, is the

19   public accommodation the fraternity?            What's the

20   public accommodation you're talking about here?

21                  MR. TRACEY:     The public accommodation in

22   this count -- in this count --

23                  THE COURT:     As it relates to Yale.

24                  MR. TRACEY:     As it relates to Yale, the

25   public accommodation is Yale.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 76 of 186
                                                                    76



 1                  THE COURT:     Okay.    And tell me where is

 2   the denial -- how does this fall into Yale?              Because

 3   at the end of the day doesn't this flow back to

 4   fraternities which isn't controlled by Yale?

 5                  MR. TRACEY:     It's about the Yale

 6   experience.     It's about the experience of being at

 7   Yale.   And what the statute says -- to be clear,

 8   what the statute says is that it shall be

 9   discriminatory practice in violation of this

10   section, one, to deny any person a full and equal

11   accommodation in any place of public accommodation,

12   but, two, to discriminate, segregate, or separate on

13   account of race, creed, color, national origin, sex,

14   gender identity.      To discriminate is a separate

15   section.

16                  So what we've alleged is that the

17   students are at Yale, which is a public

18   accommodation, and have suffered discrimination.

19   And then, indeed, Yale has caused discrimination.

20   Throughout discrimination law there is a principle

21   that if you are -- if discrimination is happening

22   under your control, then you have an obligation to

23   correct it.     You see that in Title VII, you see that

24   --

25                  THE COURT:     Hang on just one second.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 77 of 186
                                                                    77



 1   We're going to break in a minute.           I just want to

 2   make sure I understand.        I mean is this really no

 3   different, quite frankly, than the Title IX

 4   argument, that in essence what the discrimination in

 5   terms of the accommodations you are talking about is

 6   because there are these off-campus facilities in

 7   terms of the fraternities which are denying

 8   opportunities and -- which flow from a lot of these

 9   change in opportunities, or is there something

10   different?

11                  MR. TRACEY:     No, I think the factual

12   basis is essentially the same.          The legal standard,

13   however, is different.        Deliberate indifference is

14   not the standard under --

15                  THE COURT:     I understand.       I just want

16   to make sure we're operating from the same nucleus

17   of facts which flows from that.

18                  MR. TRACEY:     Yes.    It is, yes.

19                  THE COURT:     All right.      Let's just take

20   this break.     I will be back in just a few minutes.

21                  (Recess.)

22                  THE COURT:     All right.      You can

23   continue, Mr. Tracey.

24                  MR. TRACEY:     Thank you, your Honor.

25   Your Honor, before I begin on the breach of contract
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 78 of 186
                                                                    78



 1   section, I just want to raise one point on Title IX

 2   that I neglected to raise, but I think is very

 3   important.     It's that to remind the Court that,

 4   contrary to what the defendants say in their brief,

 5   the standard is deliberate indifference.             It's not

 6   active interference, it's not active discouragement,

 7   it's not, as they say in their moving papers, shocks

 8   the conscience.

 9                  They'll point to our cases, cases that

10   we cite, and say that conduct there shocked the

11   conscience.     In that case there was active

12   interference by the university.           That's obviously

13   not the standard.       It is deliberate indifference,

14   which comes from Section 1983 which has a very clear

15   meaning of failure to act in light of known

16   circumstances.      So I wanted to make that point

17   clear.

18                  THE COURT:     Actually during the brief

19   break I actually had someone pull up Zeno just to

20   make sure I was understanding Zeno correctly.               One

21   of the things the court in Zeno seems to talk about,

22   and Davis, it talks about substantial control.               And

23   then it also talks about substantial control in the

24   context of when the harassment occurs "during school

25   hours and on school grounds."
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 79 of 186
                                                                    79



 1                  I guess the question is -- obviously

 2   that's in the sort of public and secondary school

 3   context, and I guess the question is, how does one

 4   now analogize that to the college and university

 5   context?

 6                  MR. TRACEY:     Well, I think the Court --

 7   well, first of all, the standard is not obviously

 8   that it happens during school hours, on school

 9   grounds.    That's not --

10                  THE COURT:     I understand, but the court

11   said in Zeno that it exercised substantial control

12   over the circumstances of harassment when it occurs

13   during school hours and on school grounds.

14                  MR. TRACEY:     Right -- sorry, your Honor.

15                  THE COURT:     Yes.

16                  MR. TRACEY:     Yes, that is what the court

17   says there.     It's clear in that case, sure, there is

18   substantial control when it happens on school

19   grounds.    No one -- I don't think Yale is disputing

20   that.   But that's not the only time that the school

21   has substantial control over an incident.              That's

22   just -- that's a floor and not a ceiling.

23                  THE COURT:     Why do you say that?         Based

24   on what?

25                  MR. TRACEY:     Well, based on the fact
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 80 of 186
                                                                    80



 1   that the standard here is substantial control,

 2   meaning under the school's disciplinary authority.

 3   Under the "subject to" the school's disciplinary

 4   authority.     That's what it's based on.          If you look

 5   at Farmer, Farmer is a case of a fraternity

 6   off-campus private house and the court said that

 7   there was substantial control in that case because

 8   of the various ways that the school regulated the

 9   fraternity.

10                  Now, Yale will say, oh, there was

11   differences.     In Farmer there was a little -- maybe

12   there was more involvement.           There was an official

13   Greek life center at the University of Kansas in

14   that case.

15                  But we need to go back to the standard,

16   and the standard is subject to the regulation of,

17   subject to the authority of, and we've shown that

18   Yale has exercised authority over these contexts and

19   over the schools in these contexts.

20                  THE COURT:     Okay.     Just -- I think I

21   have not made this clarification before.             There will

22   be occasions when I will say "okay," and that

23   doesn't necessarily mean I agree or disagree, it

24   just means I've got it, we can go on to the next

25   argument.     So, okay.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 81 of 186
                                                                    81



 1                  MR. TRACEY:     Understood.      Thank you,

 2   your Honor.     Understood.

 3                  I will go to breach of contract now.

 4   The breach of contract is based on a Connecticut law

 5   which says that all of the catalogs, bulletins,

 6   circulars, and regulations of an institution

 7   determine the contractual relationship between the

 8   students and the institution, along with other

 9   express and implied promises.          That's from Burns v.

10   Quinnipiac.

11                  So it's important here off the bat that

12   we read these contractual promises as a whole.               What

13   Burns says, and what the Connecticut standard is,

14   you look at everything as a whole.            And that's

15   obviously a basic principle of contract

16   interpretation.

17                  THE COURT:     One of the things -- I sort

18   of get all of that.       One of the real challenges

19   here, and it's similar to what I was talking about

20   in the Title IX context, although it seems to me

21   even more appropriate in the contract context, is

22   that when you have these cases where they've allowed

23   claims to proceed on a breach of contract it relates

24   to educational performance or something of that

25   nature, there has been a somewhat very specific
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 82 of 186
                                                                    82



 1   aspect, in essence, that sort of allows one to sort

 2   of understand exactly what is the nature of the

 3   contractual right there and also allows one to

 4   understand what constitutes a breach.

 5                  One of the things I am actually

 6   struggling with, even if one gets to the notion that

 7   the various language in these documents constitutes

 8   a contract between the plaintiffs and Yale, how do

 9   we begin to meaningfully measure breach?             Because as

10   I understand the Connecticut cases, they really are

11   concerned with that question, and that begins to

12   raise a question about whether or not it really is a

13   contractual obligation that could be properly

14   enforced.

15                  MR. TRACEY:     Well, I think, first of

16   all, the question of breach is obviously typically a

17   factual question for the trier of fact.

18                  THE COURT:     But I guess the question is,

19   we have to be able to define what the breach is.

20   That's what I am talking about.           If the contractual

21   obligation is sufficiently specific, then we can

22   understand exactly that the contractual obligation

23   is breached.     If we go into sort of the classic

24   contract thing, if one contracts with someone to

25   provide 100 widgets on this Friday, we know if they
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 83 of 186
                                                                    83



 1   don't -- if Monday comes and they haven't provided

 2   100 widgets, we know that there has been perhaps a

 3   breach.

 4                  So here we've got all of this language

 5   that talks about what Yale has to do, and how do we

 6   define what then constitutes a breach to these

 7   students with respect to that obligation?

 8                  MR. TRACEY:     I think we can look at the

 9   language -- here I think we can look at the plain

10   language of the contract and evaluate whether or not

11   Yale has actually done the things that it promises

12   it's going to do.       I think we can pretty clearly see

13   based on our allegations that Yale has not done what

14   it promised to do in its contract.

15                  I can start with the equal opportunity

16   statement.     The equal opportunity statement says

17   Yale does not discriminate in admissions,

18   educational programs, or employment against any

19   individual on account of an individual's sex.               And

20   we can go -- and then it goes on with another list.

21   But "does not discriminate."          "Does not

22   discriminate."      Discriminate has a particular

23   meaning, and the meaning of discriminate under the

24   body of antidiscrimination law includes a refusal to

25   stop discrimination that occurs under their control.
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 84 of 186
                                                                    84



 1                  THE COURT:     If it's a contractual

 2   obligation, why would you be defining what

 3   discrimination means in that contractual context by

 4   reference to statutes which aren't necessarily

 5   embodied in the context of the statute -- I mean the

 6   body of the contract?        I mean, wouldn't you

 7   ordinarily be looking at the contract as a whole

 8   document to sort of understand its terms and to make

 9   sure each party is clear about those terms and how

10   those terms should be enforced?

11                  MR. TRACEY:     Yes.    I have two answers to

12   that question.      First off, in the clause before what

13   I just read it says "In accordance with this policy,

14   and as delineated by federal and Connecticut law,

15   Yale does not discriminate."          It's an explicit

16   reference to antidiscrimination law right there.

17                  And, second, reading the contract as a

18   whole -- remember, the contract here is all of the

19   circulars, all of the bulletins, all of the

20   regulations.     You look to Yale's undergraduate

21   regulations.     Yale's undergraduate regulations say

22   explicitly Yale University requires that all student

23   organizations, whether registered or unregistered,

24   operating on or off campus, are to abide by the

25   undergraduate regulations, and it defines student
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 85 of 186
                                                                    85



 1   organizations as any group of students in which a

 2   majority of participants are undergraduates.

 3                  It then says that student organizations

 4   must operate in accordance with Yale's policies on

 5   equal opportunity.       If Yale cannot discriminate, the

 6   organization cannot discriminate.

 7                  THE COURT:     So what does that mean here?

 8                  MR. TRACEY:     That means student

 9   organizations under Yale policies are not allowed to

10   discriminate.

11                  THE COURT:     I guess I am asking very,

12   very specifically.       Does that mean then that we know

13   that there is a breach of the contractual obligation

14   because the fraternities don't allow women?

15                  MR. TRACEY:     That appears to be a

16   breach, yes, of the plain language of the contract.

17   Yale says these organizations cannot discriminate.

18   The fraternities are student organizations as

19   defined by this contact.

20                  THE COURT:     But then you also said, as

21   you correctly pointed out to me, it also

22   incorporates some of the antidiscrimination

23   principles, which I presume would also incorporate

24   Title IX which does seem to expressly exclude the

25   question about the membership relating to
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 86 of 186
                                                                    86



 1   fraternities.     So why don't we incorporate that back

 2   into the contract?

 3                  MR. TRACEY:     Well, I think the point

 4   that you are raising, your Honor, is that the

 5   contract -- on this point the contract is really

 6   vague.   That's not a question that we can decide

 7   here on a motion to dismiss.

 8                  THE COURT:     Wait.    If the contract is

 9   vague, then how do we know, A, whether it's been

10   breached, and then, B, what do we do about it?

11                  MR. TRACEY:     Well, number one, no, the

12   contract -- the contract is clear enough here that

13   we know that there is a plausible claim of breach.

14   The contract does not say anywhere that it

15   incorporates all the exemptions to

16   antidiscrimination law.        I mean, that is definitely

17   an elephant in a mouse hole here.           There is no

18   reference to any kind of exemption for the -- Title

19   IX exemption in the language that we cite in our

20   complaint.

21                  THE COURT:     I think I should ask the

22   question more simply.        What does this breach of

23   contract claim actually provide you that your other

24   claims don't?

25                  MR. TRACEY:     Well, first of all, the
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 87 of 186
                                                                    87



 1   standard here is different from the standard of

 2   Title IX.    The Title IX standard, as we say -- for

 3   damages the Title IX standard requires deliberate

 4   indifference.     Not for injunctive relief.           We make

 5   that point in our papers.         But here the standard is

 6   a breach of contract standard, whether or not Yale

 7   has abided by the promises that it makes to its

 8   students.    That alone is the difference on the

 9   breach of contract claim.

10                  And Yale -- additionally, I would say

11   that Yale's undergraduate regulations say that

12   student organizations cannot discriminate.              There is

13   no exemption -- in our reading of the undergraduate

14   regulations, there is no exemption here.

15                  THE COURT:     So any time a student feels

16   differently on the basis of gender or some other

17   characteristic they would then have a viable

18   contract claim against Yale?

19                  MR. TRACEY:     If Yale doesn't enforce the

20   regulation against that group that is doing the

21   discriminating, then yes, they would have a breach

22   of contract claim against Yale.

23                  And if I can respond to Yale's argument

24   that, oh, this is going to regulate students going

25   out to coffee at Starbucks, if two students go out
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 88 of 186
                                                                    88



 1   to coffee at Starbucks and if they're the same

 2   gender, then they are a student group and they can't

 3   discriminate and they're discriminating because

 4   they're of the same gender getting coffee.              That's

 5   not what the regulations say.          The regulations refer

 6   to organizations.       We're talking about student

 7   organizations.

 8                  And if there is a line to draw, it's,

 9   you know, the fraternities fall on the very clear

10   side of the line that this is a student

11   organization.     The two students at Starbucks is sort

12   of a red herring here.

13                  So we look to the undergraduate

14   regulations.     That's what they say.         If you look at

15   the sexual misconduct policy, it says Yale will deem

16   to eradicate sexual misconduct.           It says -- the

17   prior version of the policy says sexual misconduct

18   will not be tolerated.        And, by the way, sexual

19   misconduct policies are incorporated into the

20   undergraduate regulations.

21                  THE COURT:     So, again, going back to the

22   same concern I raised in the Title IX context, is it

23   the case that it's also going to be a breach any

24   time there is any instance of sexual misconduct that

25   happens on Yale campus?
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 89 of 186
                                                                    89



 1                  MR. TRACEY:     No.    The breach will be if

 2   Yale doesn't aim to eradicate that and actually

 3   taken -- actually taken steps to aim to eradicate

 4   the problem.     The context --

 5                  THE COURT:     Hang on.     So it happens --

 6   when you say doesn't take steps, it takes some

 7   steps, but the steps don't actually eradicate it.

 8   Then is there a breach then?

 9                  MR. TRACEY:     If you know the steps are

10   inadequate and you have not --

11                  THE COURT:     Wait.    You are incorporating

12   things that aren't in the question.            I will let you

13   answer that question, but I just want to make sure I

14   understand this question.         I just want to make sure

15   I understand exactly where the breach is.              So

16   someone raises an issue of sexual misconduct, Yale

17   addresses the problem, two months later another

18   incident of sexual misconduct happens, does that

19   then constitute a breach of the contract that Yale

20   has made not to tolerate this?

21                  MR. TRACEY:     If those two assaults

22   happened in a context where Yale knows -- in a

23   particular context or place that Yale knows there is

24   a heightened risk of sexual assault, and in fact, in

25   addition to those two assaults, Yale has a ten-year
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 90 of 186
                                                                    90



 1   history of assaults, of similar types of assaults

 2   occurring in that particular context, then, yes,

 3   that would be a breach.

 4                  Here's another element.         Let's say there

 5   is a dark alley and Yale knows sexual assaults are

 6   happening in that dark alley and they respond to the

 7   complaints and they investigate that assaults

 8   happened in the dark alley, but they keep happening

 9   in the dark alley and Yale never thinks to install a

10   light, install a security camera in that dark alley,

11   do something else to prevent the assaults from

12   recurring because there is something about that

13   environment that is causing it.

14                  THE COURT:     What's the judicially

15   manageable standard for determining what else needs

16   to be done in order not to have the breach of that

17   obligation?

18                  MR. TRACEY:     I apologize, I didn't hear

19   the question.

20                  THE COURT:     I am trying to figure out

21   what is the judicially manageable standard to figure

22   out what else must be done.          You have given your

23   dark alley example, things happen in the dark alley,

24   they address them, but you are suggesting that

25   perhaps there might be a more systemic approach,
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 91 of 186
                                                                    91



 1   such as adding lighting to the dark alley that Yale

 2   has not done.     So I guess based on the analogy you

 3   have provided to the Court, that would constitute a

 4   breach of the obligation to sort of -- to address

 5   that claim.

 6                  So I guess, you know -- and I guess what

 7   I am saying is that if as long as the incidents

 8   happen and Yale refuses to put a light, then we have

 9   a breach?

10                  MR. TRACEY:     As long as the incidents

11   happen and Yale fails to do something other than

12   simply respond to complaints from a context where

13   they know things are happening all the time, then

14   yes.   There is --

15                  THE COURT:     So, in essence, you are

16   referring that implicit within that there is --

17   implicit with the notion to respond is a more -- is

18   an obligation to respond more systemically to the

19   issue at hand.

20                  MR. TRACEY:     Absolutely.      Absolutely.

21                  THE COURT:     All right.      We're going to

22   take another short break.         I apologize for this, but

23   I want to deal with another call, and then we'll be

24   back on.

25                  (Recess.)
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 92 of 186
                                                                    92



 1                  THE COURT:     All right.      Please be

 2   seated.

 3                  All right.     Mr. Tracey, I will let you

 4   finish.

 5                  MR. TRACEY:     Thank you, your Honor.

 6                  THE COURT:     Or at least on this one.

 7                  MR. TRACEY:     Thank you, your Honor.           I

 8   want to make something clear on the breach of

 9   contract claim that I think may have not been fully

10   clear in my argument before.          The claim for the

11   breach of contract here is not simply about the

12   membership of the organization, whether or not women

13   get admitted to the fraternities, but of course it's

14   also about the important social, economic, and

15   housing opportunities that are associated with the

16   fraternity membership and the unequal fraternity

17   system.

18                  So similar to our Count II under Title

19   IX, the claim is not dependent on the membership

20   practices, it's about -- what it's about as well is

21   the unequal opportunities that are afforded to women

22   at Yale by virtue of the fraternity system.               And

23   there are ways that -- obviously we discussed

24   before, there are ways that Yale could remedy that

25   that don't necessarily involve or require
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 93 of 186
                                                                    93



 1   elimination of the fraternities.           So I wanted to

 2   make that point clear.

 3                  The other point that I wanted to make

 4   clear in response to some of Yale's arguments is

 5   that Yale's position in its brief -- and this runs

 6   also throughout its claims -- is simply that all

 7   it's required to do under its policies, similar to

 8   -- similar to its position that all it's required to

 9   do under Title IX, is respond to complaints, that

10   that's all it's required to do.

11                  But that's not actually what the

12   language of the contract says here.            In the

13   undergraduate regulations the plain language says "A

14   student who is believed to have violated a

15   university policy or state or federal law, including

16   but not limited to, hazing, sexual misconduct, or

17   theft, in the course of working for or participating

18   in the activities of an undergraduate organization,

19   may be brought before the Yale College executive

20   committee or university-wide committee on sexual

21   misconduct."

22                  It doesn't say -- it doesn't say who is

23   required to bring these complaints.            It says "may be

24   brought."    And, in fact, the university is allowed

25   to -- our interpretation of the rules, and I believe
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 94 of 186
                                                                    94



 1   the university's past practice, the university is

 2   allowed to initiate these proceedings itself.               It

 3   doesn't have to rely on student complaints to do so.

 4   So even under the plain language of the contract

 5   Yale's position that it only responds to complaints

 6   is not valid.

 7                  THE COURT:     But just consistent with

 8   what we're talking about in basic contract law, the

 9   question isn't whether or not Yale can do something,

10   but the question is whether or not if Yale doesn't

11   do something it constitutes a breach.             I guess the

12   question is, in order to determine that wouldn't we

13   have to rely on the language itself?

14                  MR. TRACEY:     Well, yes, you do have to

15   rely on the language, but you also have to rely

16   obviously on the facts and circumstances of whether

17   or not a breach has occurred.          Whether or not it

18   wasn't --

19                  THE COURT:     No, but meaning that -- I

20   guess what I am saying -- sometimes I am clear,

21   sometimes I am not.       I guess what I am saying,

22   doesn't the underlying contractual language have to

23   give rise to the question of liability which would

24   then constitute a breach, in that if it's the case

25   that beyond the express contractual obligation that
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 95 of 186
                                                                    95



 1   Yale has undertaken that there are additional things

 2   that Yale should do, wouldn't we have to sort of

 3   rely on language in the contract itself in order to

 4   give rise to that particular right?

 5                  MR. TRACEY:     Absolutely.      If you look

 6   holistically at all of the different provisions that

 7   we cite -- for instance, the provision I just cited

 8   references sexual misconduct.          In the sexual

 9   misconduct policy it says that Yale aims to

10   eradicate it.     "Aims to eradicate it."          That's

11   strong language.      And they say, well, there is a

12   specific mechanism for doing that, and they say that

13   mechanism is student complaints, but that's not

14   true.    That's not what the undergraduate regulations

15   say.    The mechanism is not simply student

16   complaints.     In fact, the undergraduate regulations

17   say that Yale can initiate a complaint.

18                  THE COURT:     Okay.

19                  MR. TRACEY:     So if you look at the

20   policies and practices of the university together,

21   all of these promises of the university together,

22   Yale does not discriminate, Yale aims to eradicate

23   sexual misconduct, sexual misconduct will not be

24   tolerated, as it said in its prior version of the

25   sexual misconduct policies, and you combine that
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 96 of 186
                                                                    96



 1   with the mechanisms of the undergraduate

 2   regulations, you have what is effectively an

 3   obligation on the university to do something about

 4   discrimination and sexual misconduct occurring on

 5   its campus.     Our allegation is obviously that they

 6   have not over a ten-year period with respect to the

 7   fraternities.

 8                  I also want to raise another point that

 9   Yale makes.     They say that, well, the sexual

10   misconduct policies, you know, we're only promising

11   to do things like provide education, training, clear

12   definitions and policies, and serious consequences

13   for policy violations.

14                  First, I'll say that there are policy

15   violations that are going unremedied.             That's

16   essentially the nature of our complaint on this

17   count.   And there have not been serious

18   consequences.     Indeed, Yale's own administrators

19   have admitted that their past sanctions of

20   fraternities have been ineffective, a slap on the

21   wrist.

22                  Second, we do allege that Yale has

23   ineffective training.        We specifically allege that,

24   that its education and trainings are not, are not,

25   appropriate.     We allege in paragraph 176 that Yale's
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 97 of 186
                                                                    97



 1   trainings are inadequate because it intentionally --

 2   that Yale intentionally refuses to focus on

 3   fraternities or mention them in its training.               We

 4   cite a student advocate who had her own group who

 5   was doing independent trainings at Yale because Yale

 6   training was too inadequate, and she met with

 7   administrators and asked them to incorporate some --

 8   some aspect of -- or some warning about fraternities

 9   into their trainings on sexual misconduct, and the

10   university said no.       And, in fact, they discouraged

11   her from bringing up that issue in her own

12   independent trainings.        That's in 176 of the

13   complaint.     Finally --

14                  THE COURT:     So that would be a breach of

15   the contractual obligation?

16                  MR. TRACEY:     Beg your pardon?

17                  THE COURT:     That would be a breach of

18   the contractual obligation?

19                  MR. TRACEY:     Yes.

20                  THE COURT:     What's the remedy?

21                  MR. TRACEY:     The remedy is to have

22   better training, trainings about the dangers of

23   fraternity life.

24                  THE COURT:     So that remedies it?

25                  MR. TRACEY:     That particular breach
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 98 of 186
                                                                    98



 1   about the training?

 2                  THE COURT:     Yeah.

 3                  MR. TRACEY:     That narrow breach could be

 4   remedied by having a more realistic training about

 5   the dangers associated with fraternities.

 6                  THE COURT:     And if it does that training

 7   and there are still issues, then is that then a

 8   breach?

 9                  MR. TRACEY:     If it turns out that

10   training is ineffective and you are not looking --

11   if you are not looking at whether those trainings

12   are effective and if -- frankly, I think we're

13   really getting off into factual territory here.

14                  THE COURT:     I know you've said that, Mr.

15   Tracey, but it can't be factual.           And the reason it

16   can't be factual is that if -- I am basically trying

17   to understand when do we have a situation where

18   liability exists.       That's all I am asking, is when

19   does liability exist.        And because -- I think that

20   the Connecticut case law is fairly clear that, A,

21   there are only limited circumstances -- as I sort of

22   read the cases, and I may be wrong, and I will

23   always reread things before I decide on anything,

24   but it seems to me that there are very limited

25   circumstances when we are going to sort of take the
      Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 99 of 186
                                                                    99



 1   language in these sort of education bulletins and so

 2   forth and then create a contractual right.

 3                  So then once we do that, we then have to

 4   figure out when we have liability.            As I also

 5   understand the cases, not only are there limited

 6   circumstances, but it seems to me we ought to be

 7   able to have some very specific contractual

 8   obligations that are going to be enforced.

 9                  So part of what I am asking, when I am

10   asking the question is there a breach, is whether or

11   not there are specific obligations that we're clear

12   on that have been breached that would, therefore,

13   give rise to the breach of contract claim.

14                  So it seems -- maybe it's factual in the

15   sense that you then have to point to allegations

16   that would provide it, but what I am trying to do is

17   step back and look at a hypothetical that allows me

18   to understand when we know whether or not the

19   standard under the law has been violated.

20                  MR. TRACEY:     Right.

21                  THE COURT:     Or there is sufficient

22   allegations that the standard under the law had been

23   violated.

24                  MR. TRACEY:     Absolutely.      I think the

25   allegations about Yale's intentional -- remember,
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 100 of 186
                                                                  100



 1   Yale says we're not doing -- we're not going to

 2   incorporate fraternities into our training after a

 3   decades-long period in which they have warning and

 4   notice about the problems associated with

 5   fraternities.     So, yes, I think that's a violation.

 6   That's a clear violation.

 7                 THE COURT:      I know, and my follow-up

 8   question was, okay, they then put the training in

 9   there, but another incident happens.            And so I am

10   asking whether that then gives rise to liability,

11   and you are saying it depends.          I am just trying to

12   figure out because -- and this really goes to the

13   question of whether or not the claim is amorphous,

14   which then suggests is there sufficient clarity in

15   the context of the contract to suggest that there

16   are specific contractual obligations that we can say

17   are breached, which is if we don't know exactly what

18   constitutes a breach, and if it's not clear from

19   either the contractual language or the circumstance

20   under which the contract would be violated, it then

21   begins to raise the question of whether or not there

22   is a viable breach of contract claim.

23                 Because if it's the case -- and this is

24   what I have been addressing sort of in the context

25   of Title IX is, I have to understand in terms of
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 101 of 186
                                                                  101



 1   judicially manageable standards when this right is

 2   actually breached, because if it's the case -- and

 3   let me be clear.      This is also in the context of the

 4   case that you have brought.         If you brought a case

 5   brought by a single individual against the

 6   institution, then we can clearly understand this,

 7   but you have brought this class action claim that

 8   suggests that any time a woman who falls within the

 9   purview of the class, something happens, you may

10   have a breach.      That becomes a situation where you

11   will always -- you know, absent, you know, the

12   elimination of any of these incidents, then you have

13   to have a situation where the Court is continually

14   dealing with a breach of circumstances or

15   continually supervising whether or not Yale is

16   meeting its obligations.

17                 MR. TRACEY:      Well, I think -- first off,

18   we are talking about the specific facts of this case

19   here.   Right?     This is -- we're talking about a

20   history, a ten-year history at Yale with this

21   particular problem of fraternity-related sexual

22   misconduct.      I understand the Court's concern

23   about -- you know, in the hypothetical case if they

24   do something and there is another assault.             To be

25   frank, we need to look at what -- in the next case
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 102 of 186
                                                                  102



 1   we would need to look at what has Yale done and have

 2   they done enough.      Those are standards, though, that

 3   juries -- those are judgments juries make all of the

 4   time, triers of fact make all of the time.             That's

 5   the point of the jury system.

 6                 THE COURT:      I guess what I am saying is,

 7   in the context of your case wouldn't -- if we follow

 8   what your theory would be, it is that there would be

 9   liability, and, therefore -- well, actually let me

10   leave aside the question of monetary liability.               But

11   I am assuming you are saying there would be some

12   injunctive relief.      Correct?

13                 MR. TRACEY:      Right.

14                 THE COURT:      There would be some

15   injunctive relief, which would leave the Court then

16   having to monitor whether or not the school has

17   sufficiently met their obligations in terms of

18   injunctive relief.

19                 So what I am dealing with is the

20   instance of another example happens after the case

21   has gone and after the Court has entered injunctive

22   relief, and I am trying to figure out, well, is this

23   then another violation which then continues the

24   injunctive relief and then requires the Court to

25   consider whether additional relief is appropriate?
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 103 of 186
                                                                  103



 1   It would seem to me -- I am having a hard time

 2   understanding doctrinally what's a distinction

 3   between every instance that happens then gives rise

 4   to perhaps another violation which -- or at the very

 5   least would give rise to continued court supervision

 6   to figure out how Yale resolves the problem,

 7   because -- and, to be frank, is there a clear answer

 8   there?

 9                 There may be things that the university

10   could do or perhaps should do, but the question is,

11   in the absence of it being a clear answer -- and

12   this is putting it back more clearly in the context

13   of a breach of contract claim, going back to my

14   earlier example of the widget example, which is they

15   didn't provide the 100 widgets by Friday, we know

16   what that looks like and how we can remedy that.

17                 The question is, do we know what it

18   looks like to resolve this problem and remedy it so

19   we're not here again and again and again if the

20   situation arises?      I mean, right now you haven't

21   answered the question.        Maybe it is unanswerable,

22   and maybe the answer is the law doesn't require that

23   answer, but then I would need you to refer me back

24   to some language in the way the Connecticut courts

25   have looked at this problem that suggests, yes, I
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 104 of 186
                                                                  104



 1   understand it may be unanswerable, but that's really

 2   part of what we deal with here.

 3                 And that's the thing I am struggling

 4   with.   I haven't seen that in the case law because

 5   it's been more X individual claims at X institution

 6   has failed to live up to a specific promise and the

 7   court has measured that specific promise.

 8                 MR. TRACEY:      To your point, your Honor,

 9   first off, I -- first off, on continuing violations,

10   let's think about this problem, continuing

11   violations.    We make distinctions in the law all the

12   time, in tort law, in sexual harassment law.              We

13   have a concept of continuing violations and we can

14   determine when the violation is continuing and at

15   what point we're at a new violation, a different

16   violation.

17                 Now, I will say standing here right now

18   hypothetically imagining what Yale might do to

19   correct the problem and whether the next assault

20   that happens would make Yale liable, it is hard to

21   do as a hypothetical standing here at the motion to

22   dismiss phase -- stage.        It doesn't mean that the

23   Court can't -- that the Court can't fashion relief

24   that is clear for the plaintiffs and clear for Yale

25   in terms of the standards and --
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 105 of 186
                                                                  105



 1                 THE COURT:      But my point is -

 2                 MR. TRACEY:      -- to comply with --

 3                 THE COURT:      My point is actually

 4   slightly more specific, which is doesn't the failure

 5   to understand exactly what constitutes a breach

 6   raise the fundamental question about whether or not

 7   this particular cause of action -- leaving aside the

 8   others, whether or not this particular cause of

 9   action, the breach of contract claim, breach of

10   contract exists?

11                 MR. TRACEY:      No.     First of all, I think

12   the question here is a question of what is Yale

13   promising to do.

14                 THE COURT:      Right.

15                 MR. TRACEY:      And Yale is not promising

16   to provide 100 widgets, but what Yale is promising

17   to do, they are promising things that are not

18   necessarily as 100 percent concrete as 100 widgets.

19   What they are promising to do is -- they are

20   effectively promising people an equal educational

21   experience, an educational experience where the

22   university is going to aim to eradicate sexual

23   misconduct, where sexual misconduct will not be

24   tolerated.

25                 Now, to the extent that those have
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 106 of 186
                                                                  106



 1   meanings that -- first of all, I don't think those

 2   -- the meanings of those things are that unclear.                I

 3   think we know what it means and a jury would know

 4   what it means to aim to eradicate sexual misconduct

 5   or not.     I think a jury would know what it is to --

 6   whether or not sexual misconduct is tolerated.

 7                  But to the extent that there is any

 8   ambiguity there -- first off, that's not something

 9   we can resolve on a motion to dismiss.            Second off,

10   a motion to dismiss, obviously all inferences are in

11   plaintiffs' favor.      And, third, Yale drafted this

12   contract.     The contract should be construed against

13   the drafter.     Plaintiffs didn't draft this language,

14   Yale drafted this language.         If Yale is assuming

15   these obligations, then surely it must be held to

16   the obligations that it has assumed.

17                  THE COURT:     Hang on.     So you are saying

18   -- hang on.     So you are saying Yale has assumed an

19   obligation that they will prevent any and all sexual

20   misconduct -- that they will prevent any Yale

21   student from having to undergo any sort of issue of

22   sexual misconduct?

23                  MR. TRACEY:     No, that's not --

24                  THE COURT:     So then what's -- then help

25   me.   Then beyond that -- because that would
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 107 of 186
                                                                  107



 1   obviously -- if that is the actual -- that is what

 2   Yale has agreed to, that would be consistent with a

 3   formulation that any time there was an act of sexual

 4   misconduct, then there might be liability.             So short

 5   of that, then what exactly is the contractual --

 6   what has Yale agreed to?        What has Yale agreed to

 7   protect their students from -- against with respect

 8   to sexual misconduct?

 9                 MR. TRACEY:      Yale has agreed that if

10   there is a systematic problem of sexual misconduct,

11   that it's going to address that problem

12   systematically.      That's effectively what Yale has

13   agreed.   If you are saying sexual misconduct will

14   not be tolerated and there is a systematic problem

15   of sexual misconduct and you don't address the

16   systemic problem, you just wait for people to report

17   to you, then you are tolerating sexual misconduct.

18                 THE COURT:      I guess one question would

19   be, if the Court decides that perhaps there isn't a

20   sufficient basis for the Title IX claim, isn't the

21   wisest thing, given there is a whole question of

22   what the scope is, and the contract law and state

23   law, isn't the best thing for the Court to do if it

24   reaches that question on Title IX to decline to

25   exercise supplemental jurisdiction?
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 108 of 186
                                                                  108



 1                 MR. TRACEY:      No, your Honor.       I don't

 2   think so.    There are numerous federal claims in this

 3   case.

 4                 THE COURT:      I understand, but I am just

 5   talking about Yale.       With Yale right now, and that's

 6   all we're dealing with, with Yale the only federal

 7   claim is Title IX, correct?

 8                 MR. TRACEY:      That's right, your Honor.

 9                 THE COURT:      And if the Court declines to

10   exercise supplemental jurisdiction, given all of the

11   -- given, quite frankly, the novelty of the state

12   law claims, because there isn't directly a

13   Connecticut Supreme Court case that is on point

14   that, at least from my view, provides sufficient

15   guidance, aren't I better off allowing the

16   Connecticut courts to figure out exactly what the

17   contours of this right is rather than me trying --

18   as a federal court sitting in diversity jurisdiction

19   trying to decide it?       Not really diversity, really

20   in this case the possibility of supplemental

21   jurisdiction.

22                 MR. TRACEY:      Well, I do believe, your

23   Honor, as a matter of fact we have alleged that the

24   Court has jurisdiction under 1332(d) because it's a

25   class action, the amount in controversy exceeds
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 109 of 186
                                                                  109



 1   $5 million, and plaintiffs -- at least one member of

 2   the proposed class --

 3                  THE COURT:     But that would only give me

 4   jurisdiction if there weren't otherwise -- that

 5   would only give me jurisdiction if there also were

 6   federal claims.      That wouldn't individually give me

 7   jurisdiction if there were only state law claims

 8   left.

 9                  MR. TRACEY:     No, I believe it would.         I

10   believe it would under the Class Action Fairness

11   Act.

12                  THE COURT:     Okay.    And what's the Second

13   Circuit case you think would best stand for that

14   proposition?

15                  MR. TRACEY:     I have -- jurisdiction has

16   not been raised in the briefs and I don't have case

17   law at hand.

18                  THE COURT:     Okay.

19                  MR. TRACEY:     I apologize for that.

20                  THE COURT:     All right.     That's fine.

21   Okay, why don't we move off the breach of contract

22   argument.    What else do you want to raise with

23   respect to Yale?

24                  MR. TRACEY:     One other point briefly on

25   the breach of contract argument is that the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 110 of 186
                                                                  110



 1   plaintiffs -- Yale claims the plaintiffs didn't make

 2   any complaints, and that's not true.            The plaintiffs

 3   made, in fact, numerous complaints to the university

 4   about the problem associated with sexual misconduct

 5   of the fraternities.       Yale tried to bring -- Yale --

 6   they met with the deputy Title IX coordinator,

 7   actually met with the Title IX Coordinator Jason

 8   Killheffer, and we allege that in paragraph 190, and

 9   raised concerns about sexual misconduct.

10                 Of course they also met with senior

11   administrators, Dean Burgwell Howard, Dean Marvin

12   Chun, and raised the problem of sexual misconduct.

13   They also tried to bring a complaint with the

14   executive committee, we allege this in paragraphs

15   185 to 189, and they were rebuffed.

16                 Finally, as you pointed out earlier,

17   plaintiff McNeil also complained to her first year

18   counselor, which is part of -- which is a mandatory

19   reporter, we believe, under Yale's policies, and she

20   was again rebuffed there.        Paragraph 106 we've

21   alleged that.

22                 And in terms of the nature of the

23   university's obligations, I would suggest the Court

24   look at Johnson v. Schmidt, 119 F.Supp 2d 90,

25   District of Connecticut case from 2000 concerning
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 111 of 186
                                                                  111



 1   Yale, and in that case what the court said was that

 2   it was able to find a breach of the contractual

 3   duties to safeguard students from academic

 4   misconduct.     I should actually be more clear.           It

 5   said Yale failed to deliver on its express and

 6   implied contractual duties to safeguard students

 7   from academic misconduct.

 8                 Well, I think Yale's obligations to

 9   safeguard students from sexual assault are no more

10   vague and undefined than the duties to safeguard

11   students from academic misconduct, and I think that

12   case can provide the Court some guidance on how to

13   deal with these -- some of these issues that the

14   Court has raised.

15                 THE COURT:      Yeah, I know.      I am looking

16   at Johnson now.      They also talk about where the

17   breach of the specific identifiable promise has been

18   alleged courts have found such a claim actionable,

19   and that is really this question of whether this

20   promise is specific and identifiable enough.

21                 Let's do this.       Let's move off of

22   contract.     Do you want to talk about CUTPA, at least

23   with respect to Yale?

24                 MR. TRACEY:      Sure.

25                 THE COURT:      I guess there is also a
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 112 of 186
                                                                  112



 1   negligent misrepresentation claim.

 2                 MR. TRACEY:      Yes.    Thank you, your

 3   Honor.

 4                 So the CUTPA claim, obviously we have

 5   claims under both the unfairness standard of CUTPA

 6   and the deceptive practices standard, the two

 7   standards under CUTPA.

 8                 The unfairness standard uses the

 9   cigarette rule, which basically looks at whether a

10   defendant's practices offend public policy or

11   whether they are immoral, and a breach of contract

12   can of course give rise to a CUTPA violation when

13   the breach offends public policies.           Here, a breach

14   of contract claim and the representations contained

15   in those contracts, the breach of those

16   representations gives rise to and offends public

17   policy, particularly Connecticut's longstanding and

18   zealously enforced public policy against invidious

19   discrimination, including sex discrimination.

20                 Moreover, plaintiffs allege that Yale

21   willfully distanced itself from the epicenter of

22   gender discrimination and sexual misconduct in

23   acting and harming its students.           We allege that

24   very clearly throughout the complaint.

25                 Those together, the willful withdrawal
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 113 of 186
                                                                  113



 1   from the epicenter, plus the Connecticut public

 2   policy against discrimination, together bring that

 3   breach of contract to the level of unfair trade

 4   practice.

 5                 We say also the negligent

 6   misrepresentations that Yale has made that we allege

 7   in our negligent misrepresentation claim can also be

 8   the basis of a CUTPA claim under the unfairness

 9   statute.

10                 I am going to move on to the deceptive

11   practices claim now.       For the deceptive practice

12   there must be a representation likely to mislead,

13   the consumer must interpret the representation

14   reasonably, and the representation must be material.

15                 Now, it's important to note that it does

16   not require proof of intent to deceive.             The

17   misrepresentations that we have here are:             One, that

18   the university's undergraduate organizations do not

19   discriminate based on gender; two, that the

20   university seeks to eliminate sexual misconduct, and

21   says that not only in its policies but also in its

22   marketing materials, and we cite plaintiff Walker

23   remembers receiving these marketing materials that

24   said that when she was looking to apply to college;

25   three, Yale misrepresents that fraternities play a
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 114 of 186
                                                                  114



 1   minor role in undergraduate social life.

 2                  All of these representations are,

 3   indeed, material.      Certainly whether or not your

 4   university will discriminate and whether or not the

 5   university will allow its students to discriminate

 6   against you is understandably a material aspect of

 7   whether or not you want to go to that institution.

 8                  Similarly, whether or not the university

 9   is actually seeking to eliminate sexual misconduct,

10   whether it's really tolerating sexual misconduct

11   could obviously affect your decision to go to the

12   university.     I don't think there is -- there would

13   be much argument on that.

14                  Instead, Yale focusses on whether

15   fraternities play a minor role in undergraduate

16   social life.     And clearly we have alleged that that

17   was material to our clients.         One of the clients

18   remembers very clearly hearing about that.             And, in

19   fact, in Yale's own 2019 Review of DKE and Campus

20   Culture it admits that students felt that Yale

21   misled them about the nature of Greek life.              Yale

22   specifically says -- this at 174 of our complaint.

23   In its own reports it says that students were

24   misled.   And of course this is important.            I will

25   say whether or not it rises to the level of
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 115 of 186
                                                                  115



 1   importance is obviously going to be a factual

 2   question, but it's certainly plausible it's

 3   important.    Whether or not the school has Greek life

 4   is often a major part of a student deciding whether

 5   or not they want to go to that school.

 6                 Now, there are students who want to be

 7   involved with Greek life and they go to schools with

 8   big Greek life.      There are students that don't want

 9   anything to do with Greek life, and so they choose

10   schools that don't have anything to do with Greek

11   life.   Just because Yale is an elite institution, as

12   they allege in their motion, doesn't mean that there

13   aren't other alternatives out there that provide

14   equally elite educations that don't have the same

15   presence of fraternities on them.           So it is, indeed,

16   material, and we have plausibly alleged it is

17   material.    And, of course, that's a quintessential

18   factual question.

19                 Moving on, I will move on to the

20   negligent misrepresentation claim.           Here the

21   elements are that the defendants made a

22   misrepresentation of fact, the defendant knew or

23   should have known it was false, the plaintiffs

24   reasonably relied on the misrepresentation, and they

25   suffered pecuniary harm as a result.            Notably even
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 116 of 186
                                                                  116



 1   an innocent misrepresentation may be actionable if

 2   the declarant has the means of knowing, ought to

 3   know, or has the duty of knowing the truth.

 4                 Here, again, the misrepresentations are

 5   the same ones that we identify in our CUTPA claim.

 6   Yale should have known these were false.             They are

 7   Yale statements about its own university, Yale

 8   statements about its own Greek life.            Some of those

 9   statements, the 10 percent statement, was presented

10   as if it were a study that was conducted.             And, of

11   course, plaintiffs reasonably relied.            McNeil spoke

12   with Yale administrators about Yale's promotion of

13   equality when she was applying to the school.

14   Walker remembers distinctly the 10 percent.              And, of

15   course, the pecuniary harm, they are paying Yale

16   tuition as a result of their decision to attend the

17   school, which of course was related to Yale's

18   representations about what student life would be

19   like there.

20                 If your Honor has no further questions,

21   I have stated our argument, and I thank you for the

22   time.

23                 THE COURT:      All right.     Thank you.

24                 Ms. Ellsworth, let's do this.           We've got

25   some other defendants.        Let me hear from them and
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 117 of 186
                                                                  117



 1   then we may have to sort of take them out of order,

 2   any other responses you may have to Mr. Tracey's

 3   arguments.

 4                  MS. ELLSWORTH:      That's fine, your Honor.

 5                  THE COURT:     All right.     You are up next?

 6                  MS. GILBRIDE:     Good afternoon, your

 7   Honor.

 8                  THE COURT:     Good afternoon.       I know we

 9   started in the morning.

10                  MS. GILBRIDE:     Joan Gilbride.       Good

11   afternoon, your Honor.

12                  I am here representing the fraternity

13   defendants with the exception of two, 302 Elm and

14   409 Crown.     Or I might have gotten that backwards.

15   I apologize.

16                  Your Honor, our arguments are fairly

17   straightforward.      There are two counts against us,

18   one under the federal Fair Housing Act and the other

19   under the state Fair Housing Act.           Our argument with

20   respect to those two claims, simply, is that

21   plaintiffs have not plausibly alleged that they are

22   aggrieved individuals.        For that premise we would

23   refer the Court to Hack v. Yale, which is the

24   Connecticut case dealing with plaintiffs who alleged

25   that they were denied fair housing against Yale.                In
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 118 of 186
                                                                  118



 1   fact, what happened in that case was that -- the

 2   court emphasized the fact that there was no refusal

 3   to provide housing to the plaintiffs.            There

 4   actually was housing available.          So it's slightly

 5   different than our case.

 6                  But here there is nowhere pled in the

 7   complaint that the plaintiffs interacted in any way,

 8   shape or form with the entities that offer housing

 9   on behalf of the fraternities.          There is really just

10   no -- no interaction is alleged, no argument that

11   these entities took any action that was wrongful or

12   constituted discriminatory practice under federal

13   law, or state law for that matter.

14                  THE COURT:     I guess, if I understand the

15   plaintiffs' argument, essentially what they are

16   saying is because the fraternities have gender

17   exclusive policies and because they also provide

18   housing, that in effect these institutions have made

19   unavailable to women housing and that would be what

20   would fall classically under the rubric of the Fair

21   Housing Act.     That in essence -- that, in essence,

22   is their argument.

23                  MS. GILBRIDE:     That is their argument,

24   your Honor, but I think that there are several flaws

25   in that argument.      Number one, the entities that
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 119 of 186
                                                                  119



 1   they are suing are all separate entities.             So there

 2   is -- you know, I don't know how you can argue that

 3   a national fraternity that's located in Minneapolis,

 4   Minnesota somehow denied housing to somebody on the

 5   Yale campus.     But putting that aside, with respect

 6   to the housing entities, they never even applied for

 7   housing.

 8                  THE COURT:     Wait.    Let's sort of

 9   analogize it.     Let's suppose -- let's take it out of

10   this particular context.        Let's suppose that the

11   defendants here were providing housing, just

12   generally providing housing to people, and they

13   decided to provide housing on a gender

14   discrimination basis, and the local entity was

15   actually an entity that was controlled or influenced

16   by a national entity.       Is it your point that, in

17   essence, the plaintiffs who felt that they were

18   being denied housing on the basis of this allegedly

19   impermissible criteria would not be able to bring a

20   claim both against the local institution as well as

21   the national institution which, in essence,

22   fortifies the local policy?

23                  MS. GILBRIDE:     Yes, your Honor.        I think

24   the claim has to be alleged against the actual

25   entity that provides the housing.           They're separate
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 120 of 186
                                                                  120



 1   entities.

 2                  THE COURT:     What do you think is the

 3   strongest case law for your position on that?

 4                  MS. GILBRIDE:     I think the Hack v. Yale

 5   case, your Honor, is the strongest.           There is not an

 6   awful lot of case law on this issue, believe it or

 7   not.    Particularly there is not much in Connecticut

 8   or the Second Circuit.        There is cases across the

 9   country that deal with standing, of course, but not

10   in this context.

11                  That's another thing I would like to

12   just notice for the Court, that this a very novel

13   theory that is alleged here.         It's really a domino

14   theory.     It's a theory that, you know, because there

15   is this policy that the fraternities have, that

16   somehow that translates into these housing entities

17   automatically denying housing when they haven't even

18   alleged that they tried.        In fact, your Honor, they

19   might be surprised if they did apply for housing at

20   these entities that, in fact, they might have a

21   room.     You know, the damages that the plaintiffs are

22   alleging don't flow from the fact that they didn't

23   get housing, they flow from the fact that they

24   allege they didn't get membership in the

25   fraternities.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 121 of 186
                                                                  121



 1                 So, you know, under the fair housing --

 2   I don't believe they stated a cause of action under

 3   the Fair Housing Act.       In essence, that's our

 4   argument, your Honor.

 5                 THE COURT:      All right.     Thank you.

 6                 MS. GILBRIDE:      The second argument that

 7   we raise has to do with the public accommodation

 8   issue, your Honor.      There are two counts against us

 9   under the Connecticut statutes of public

10   accommodation, and there, your Honor, our argument

11   is -- as you know, this preceded -- this litigation

12   was preceded with an administrative proceeding

13   before the CHRO.      There was a lot of factual

14   information given to the CHRO, and after a thorough

15   review of the factual allegations, the CHRO

16   dismissed at a very early stage the complaint

17   against the plaintiffs.

18                 Now, that is not binding on this Court,

19   of course, but we think it's instructional, to say

20   the least, and Quinnipiac, which is really the case

21   -- you know, the essential case in Connecticut,

22   which is different than our case, pointed to the

23   Kiwanis Club case, which is a Third Circuit case,

24   and I think, you know, in the Kiwanis Club case what

25   the court there focused on was whether or not the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 122 of 186
                                                                  122



 1   membership criteria that the organization used was

 2   driven to its members, or potential members, or the

 3   community at large.       Here we don't have any

 4   allegation that these fraternities were seeking

 5   members from the community at large; you know, at

 6   best talking about other Yale students and

 7   particular silos of, you know, different

 8   fraternities, but there is no allegation of

 9   membership activities being driven at the public at

10   large.

11                 Really, what the plaintiffs are alleging

12   is that they would -- there would be parties hosted

13   that were open to the public, and I think here if

14   you look at the complaint and you look at each

15   fraternity by fraternity, you know, at best you are

16   talking about maybe one or two a month, maybe some

17   only once a year, and that level of activity is just

18   not enough to conclude on the pleadings plausibly

19   that these are public accommodations.

20                 And, you know, your Honor, unless your

21   Honor has any further questions, that's really

22   essentially our argument.

23                 THE COURT:      All right.     Thank you very

24   much.

25                 MS. GILBRIDE:      You're welcome.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 123 of 186
                                                                  123



 1                 THE COURT:      Just a question.       For the

 2   other two entities, are the arguments different in

 3   terms of the fair housing and the public

 4   accommodations that you all are facing?

 5                 MR. YALE:     Your Honor --

 6                 THE COURT:      I might want to just hear

 7   them all before --

 8                 MR. YALE:     Some amplification.        I don't

 9   know if there is fundamental differences.

10                 THE COURT:      Why don't you amplify and

11   respond.

12                 And then I will let you respond in kind

13   to everything.     It might be simpler.

14                 Go ahead, Mr. Yale.        And I only remember

15   your name because it coincides with an institution

16   that's also in the case.

17                 MR. YALE:     Yes, your Honor.        They are

18   suing my name sake.       David Yale for 402 Crown, your

19   Honor.

20                 The case against my client is basically

21   two emails, two unanswered emails that were sent to

22   someone who is not identified by name nor email

23   address, with no allegations that they were not

24   caught by a spam filter or somehow sent to an old

25   email account, no indication or allegation that they
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 124 of 186
                                                                  124



 1   were received or acted on.         And based on those two

 2   unanswered emails, which assuming the person was the

 3   president of a fraternity, were not even sent to my

 4   client, they were sent to someone else, from that we

 5   have a fair housing claim against my client.

 6                 Very briefly, 402 Crown, there is a lot

 7   of allegations about the benefits that you can

 8   derive from belonging to a fraternity; however,

 9   there is only a fair housing claim against my

10   client.   So it would be only the benefit of housing

11   that might be involved in a claim against my client

12   under fair housing.

13                 There is no allegation that any

14   plaintiff or any member of the class ever

15   communicated directly with my client.            There is no

16   allegation that they had a group of people that

17   wanted to rent this multiperson living unit.              There

18   is no allegation that my client even knows who these

19   plaintiffs are.      And, because they lack those kind

20   of facts, it makes it implausible that they could

21   succeed on a fair housing claim against my client.

22                 When you go further into their

23   complaint, it's basically that my client knowingly

24   allowed a group of people -- and it gets confusing

25   in the complaint because they say that there are
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 125 of 186
                                                                  125



 1   contracts with the individuals, but then they talk

 2   about the fraternity quite a lot.           It appears the

 3   contractual relationship in the case for my client

 4   is actually with certain select members of the

 5   fraternity.    So there is a lack of a factual basis

 6   to go from there to being responsible for the

 7   fraternity's actions.

 8                 THE COURT:      But as I understand their

 9   claim, essentially what they are saying is what your

10   client did was knowingly facilitated the denial of

11   housing to women in that you all contracted with

12   people who don't provide housing to women because of

13   their membership policies.

14                 So the question is, leaving aside the

15   issue of whether the fraternity should be liable,

16   they are saying perhaps your client should be

17   separately liable because you are a housing provider

18   and your obligations under the Fair Housing Act

19   would extend to you not being discriminatory in

20   allowing housing to be provided.           That's I think, in

21   essence, the claim.

22                 MR. YALE:     I think that is the essence

23   of the claim, but they don't have any facts to make

24   those connections.      They make a bald allegation that

25   there is some type of conspiracy or concerted
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 126 of 186
                                                                  126



 1   action, but there is nothing to flush it out.              There

 2   is no more facts to add to the legal conclusion.

 3   And that's what it is, is a conclusion that there

 4   was a conspiracy.

 5                 The situation really isn't any different

 6   than if a group of seven female intramural

 7   volleyball players from Yale decided they wanted to

 8   live together and they approached my client and

 9   rented this seven-unit facility.           Apparently what

10   they are saying is that my client would have an

11   obligation to tell these women that if a male wanted

12   to rent one of those rooms and be their roommate,

13   they would have to allow it, otherwise he would be

14   allowing them to discriminate against a potential

15   roommate -- and that's what we have here is a

16   potential roommate -- on the basis of the person's

17   gender.   That's not what the Fair Housing Act says,

18   and it's a long, long stretch to get there.

19                 A couple of other quick thoughts, your

20   Honor.    The public accommodation claim, there is a

21   public accommodation claim apparently against my

22   client.   It's hard to delineate the extent of it.

23   It appears that there are two public accommodations

24   in general they complain of.         One is open house

25   parties that various fraternities have thrown.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 127 of 186
                                                                  127



 1                 There is an allegation in paragraph 110

 2   and 115 that two plaintiffs went to a party at this

 3   property, which I am assuming is 45 Howe Street,

 4   although it's never actually been identified in the

 5   complaint.    There is no allegation that anything bad

 6   happened there.      There is allegations some things

 7   bad happened at other fraternity parties, but not at

 8   this particular fraternity, Alpha Epsilon Pi.              So

 9   how can they claim they are discriminated against at

10   this open party when apparently they went and they

11   were allowed in and nothing bad happened?             If there

12   is a public accommodation at all, that would appear

13   to be providing it without discriminatory intent.

14                 The other thing is, apparently there is

15   a claim about allowing places to rent the facilities

16   to have functions, and there is not an allegation,

17   first of all, that this particular address was used

18   in any way by anyone in that manner, but even

19   further, there is no allegation that any group ever

20   tried to rent space at this location and was denied.

21                 So part of what I complain about is the

22   lack of facts alleging specific acts by my client.

23   There is a -- I think it's a 108-page or 103-page

24   complaint, and as it's drafted it would require

25   counsel for my client to go through each and every
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 128 of 186
                                                                  128



 1   paragraph to determine which facts relate to my

 2   client, which facts don't, and I don't think that's

 3   a fair way for someone who decides to sue almost 30

 4   defendants to draft the complaint, to lump them all

 5   together in one group that is so large and talk

 6   about them collectively without telling the

 7   individual defendant what it is he or it, if it's a

 8   corporation, what it's accused of doing.

 9                 Your Honor, I believe that summarizes my

10   argument, unless you have any questions.

11                 THE COURT:      I don't have any.       Thank

12   you, Mr. Yale.

13                 MR. YALE:     Thank you.

14                 THE COURT:      And you are again?       You

15   don't have the benefit of having a last name the

16   same as one of the defendants.

17                 MS. FLETCHER:      That's okay, your Honor.

18   I am Liza Fletcher.       I am from Milano & Wanat.           I am

19   here on behalf of 340 Elm.

20                 So as your Honor is aware, 340 Elm is

21   one of the housing corporations that the plaintiff

22   has brought claims against, but as your Honor may

23   also be aware, 340 Elm and 402 Crown are distinct

24   entities from the others that are relating to these

25   fraternity organizations.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 129 of 186
                                                                  129



 1                 Plaintiffs' claims against 340 Elm, as

 2   best I can tell by reading of the plaintiffs'

 3   complaint, include purported Fair Housing Act

 4   violations, Connecticut discriminatory housing

 5   violations, civil conspiracy, discrimination in

 6   places of public accommodation, hostile environment

 7   claims.   There is no legitimate basis for my client

 8   to be in this suit under any of these counts.

 9                 Plaintiffs crafted their pleadings to

10   appear to define defendant fraternities to include

11   housing corporations, national and local chapters of

12   fraternities, and in some instances the names of the

13   fraternities also refer to these housing

14   corporations.     I am sure I am not the only one who

15   was a little bit confused while they were reviewing

16   the complaint.

17                 To further confuse things, in some

18   instances the phrase "defendant fraternities" is

19   used in lower case and/or capitalized and stated as

20   "Fraternity Defendants," capitalized, or

21   "Fraternities" with a capital F, and essentially

22   it's unclear what is being referred to during any

23   given reference.

24                 When dissected, however, it's apparent

25   that there is no basis for 340 Elm to be involved in
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 130 of 186
                                                                  130



 1   this case.    Basically I think the best way to go

 2   through and point out the confusion of this

 3   complaint is to go through the different allegations

 4   that are based on these defendant fraternities.

 5                 So on page 2, plaintiffs' introduction,

 6   paragraph 2 refers to defendant fraternities or

 7   fraternities, and cites to footnote 1, which states

 8   "As detailed in paragraphs 29 through 59 below,

 9   plaintiffs bring claims against the national

10   organizations, local chapters, and housing

11   corporations of the fraternities known as:             Alpha

12   Epsilon Pi, Alpha Delta Phi, Chi Psi, Delta Kappa

13   Epsilon, Sigma Alpha Epsilon/Leo, Sigma Chi, Sigma

14   Nu, Sigma Phi Epsilon, and Zeta Psi."            It's unclear

15   if these definitions are also supposed to be

16   including housing corporations.

17                 Then on page 15, paragraph 50 of the

18   complaint, reads "The following defendants are the

19   housing corporations that own the fraternity houses

20   occupied by the local chapters of Defendant

21   Fraternities," capital.

22                 While based on the pleadings it appears

23   that some of the housing corporations listed may in

24   fact have a clear relationship with the underlying

25   fraternities involved in this case, it's not the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 131 of 186
                                                                  131



 1   case with 340 Elm.      For instance, we've got Mother

 2   Phi Foundation, Connecticut Omega of Sigma Alpha

 3   Epsilon House Corporation, and House Corporation of

 4   Sigma Chi at Yale.      Then we have page 16, paragraph

 5   54, only that defendant 340 Elm is the owner and

 6   landlord of what they are referring to as the Kappa

 7   Delta House and that it somehow manages the house

 8   for it and Kappa Delta's and Chi Psi's Fraternity's

 9   mutual benefit.

10                 Plaintiffs don't plausible allege, nor

11   can they, that 340 Elm entered into a lease with a

12   fraternity.    Plaintiffs do not allege any factual

13   underpinning sufficient to show that 340 Elm had a

14   relationship with any of the fraternities, let alone

15   why 340 Elm would be working for it and the national

16   and local fraternity's mutual benefit.

17                 Paragraph 60 alleges "Each Defendant

18   Fraternity's," capital Defendant Fraternity's,

19   "local chapter, national organization, and housing

20   corporation operated in concert to engage in the

21   discriminatory and unlawful practices alleged in the

22   complaint.    Accordingly, each local chapter,

23   national organization, and housing corporation are

24   referred to collectively under the common name of

25   the fraternity."
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 132 of 186
                                                                  132



 1                 There is no relationship between 340 Elm

 2   and a fraternity plausibly alleged anywhere in the

 3   complaint and, indeed, it cannot be alleged.

 4                 Obviously this presents issues for each

 5   organization and housing corporation have a distinct

 6   relationship.     Some may be more appropriate to

 7   allege concerted actions with fraternities than

 8   others.

 9                 THE COURT:      Just so I am clear, is it

10   the position of 340 Elm that there is not a

11   contractual relationship between it and any of the

12   other fraternity defendants?

13                 MS. FLETCHER:      Yes, your Honor.        And

14   also that it's not alleged plausibly in the

15   complaint.

16                 THE COURT:      So let me just -- leaving

17   out the last part.      So you are basically saying,

18   look, we have no -- 340 Elm has no contractual

19   obligation to any of the fraternity defendants?

20   That's what you are saying?

21                 MS. FLETCHER:      Yes, your Honor.

22                 THE COURT:      But you do rent houses to

23   people who are members of one of these fraternities.

24                 MS. FLETCHER:      Yes, we rent houses to

25   nine individuals.      I know the way that we formulated
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 133 of 186
                                                                  133



 1   our motion to dismiss also includes factual

 2   allegations, and we stated that the Court is welcome

 3   to convert it to a motion for summary judgment,

 4   which I understand would be a separate hearing, but

 5   the reason I did that is because we have got a

 6   single-owner entity and there is no insurance

 7   coverage for this, so we are trying to be cost

 8   effective.

 9                 THE COURT:      I understand.      So your issue

10   is, look, we don't have any contractual relationship

11   with a fraternity, either national or local.              What

12   we do is we have contractual relationships with

13   several individuals.       The fact that these several

14   individuals may be part of a fraternity doesn't

15   necessarily mean it should impute liability.

16                 MS. FLETCHER:      Yes.

17                 THE COURT:      As I understand what the

18   plaintiffs' argument is, it is essentially, look --

19   and this probably goes to Mr. Yale's hypothetical --

20   which is that, look, these separate individuals are

21   renting there, but the fair housing violation comes

22   about because these individuals are renting there

23   and they are part of an exclusive organization that

24   excludes women who are covered under the Fair

25   Housing Act, and because you are renting there, that
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 134 of 186
                                                                  134



 1   makes you liable under the Fair Housing Act.

 2                 MS. FLETCHER:      Right.

 3                 THE COURT:      And your argument is no,

 4   that's not correct.

 5                 MS. FLETCHER:      Yes.

 6                 THE COURT:      Because --

 7                 MS. FLETCHER:      And my other argument is

 8   just that plaintiffs haven't alleged that anyone --

 9   any of the individual plaintiffs or anyone in the

10   class has approached my client.

11                 THE COURT:      I see.     It's the notion that

12   there isn't the identifiable injury because none of

13   the plaintiffs have actually come and applied to 340

14   Elm for housing as these individuals have and there

15   hasn't been a denial in that sense.

16                 MS. FLETCHER:      Yes, your Honor.

17                 THE COURT:      Okay.

18                 MS. FLETCHER:      Okay.     And then if we go

19   to paragraph 158 --

20                 THE COURT:      Hang on.     In terms of the

21   resolution, I guess there's the recitation of the

22   various complaints.       So then the other claims that

23   exist is this question of -- well, why don't we do

24   this, because it may be more efficient, at least

25   from my perspective to making sure I understand the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 135 of 186
                                                                  135



 1   various legal arguments that relate to what you

 2   claim -- the deficiencies with respect to the

 3   complaint.    So then the same arguments that you

 4   would apply for the Fair Housing Act would also

 5   apply to Connecticut's fair housing analog, correct?

 6                 MS. FLETCHER:      Yes, your Honor.

 7                 THE COURT:      And then with respect to the

 8   civil conspiracy, as I understand your arguments

 9   there, it is, well, wait a minute, there isn't some

10   sort of conspiracy, A, because there is a question

11   of whether we violated these underlying acts, and

12   then, B, there is this question -- you know, what

13   you have left is this renting which in and of itself

14   does not constitute a basis for civil conspiracy.

15   Is that a fair --

16                 MS. FLETCHER:      Yes, your Honor.

17                 THE COURT:      -- articulation of the

18   argument there?

19                 MS. FLETCHER:      Yes, your Honor.

20                 THE COURT:      And then I think you also

21   have public accommodation claims.

22                 MS. FLETCHER:      Yes, your Honor.        We

23   couldn't really tell.       We briefed it just in an

24   abundance of caution, but our argument on -- under

25   that ground is just that the legislature
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 136 of 186
                                                                  136



 1   specifically enacted separate housing claims in 1990

 2   and plaintiffs have not cited case law showing that

 3   this original public accommodation statute gives

 4   rise to fair housing claims.

 5                  THE COURT:     All right.     Okay.    Are there

 6   any other particular claims against your client that

 7   we need to address?

 8                  MS. FLETCHER:     Not that I am aware of,

 9   your Honor.

10                  THE COURT:     Anything further you wanted

11   to address?

12                  MS. FLETCHER:     No.

13                  THE COURT:     Sorry, I've held you back.

14   You go next?

15                  MR. MELZER:     Thank you, your Honor.

16                  THE COURT:     You just have to restate

17   your name again for the record.          Actually, for me

18   because I am not going to remember.

19                  MR. MELZER:     Your Honor, Andrew Melzer

20   for the plaintiffs.       And I will be addressing Ms.

21   Gilbride's arguments on behalf of the fraternities,

22   as well as any questions that your Honor may have

23   about the fraternities' motion, and my colleague

24   will be addressing the arguments of 340 Elm and 402

25   Crown.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 137 of 186
                                                                  137



 1                  THE COURT:     All right.     That's fine.

 2                  MR. MELZER:     Plaintiffs have adequately

 3   pled claims against the fraternities under the Fair

 4   Housing Act and Connecticut public accommodations

 5   law.     Defendants' arguments do not warrant dismissal

 6   at the pleading stage.

 7                  So first there is the issue that Ms.

 8   Gilbride raised about standing under the FHA.

 9   Aggrieved persons status under the FHA is extremely

10   broad.     For example under the case law it has been

11   deemed to cover housing testers with no intent to

12   rent or purchase a residence; individuals deprived

13   of the association with others or the benefits of

14   living in an integrated neighborhood; individuals

15   subjected to discriminatory statements or

16   advertisements, even just in a newspaper;

17   organizations which have spent money or resources to

18   combat housing discrimination; municipalities

19   indirectly affected by discriminatory housing or

20   lending practices; and, in the Viens case from this

21   district specifically addressing the Connecticut

22   statute, landlords who are penalized by their

23   insurers for renting to Section 8 tenants.

24                  And in terms of liable defendants, it is

25   not only limited to organizations that are directly
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 138 of 186
                                                                  138



 1   involved with housing, but has covered banks,

 2   insurers, advertising agency, and the New York

 3   Times.

 4                 So this is an extremely broad provision

 5   that covers all sorts of interactions and

 6   relationships that touch upon housing.

 7                 THE COURT:      And that is the case that

 8   consistently, since the passage of the Fair Housing

 9   Act in 1968, that the courts have applied the

10   language very generously in terms of what "make

11   unavailable" means, but I guess the question of

12   standing really relates to the issue that I think

13   was raised by the Supreme Court in the Bank of

14   America Corp v. City of Miami case.           In there they

15   talk about this question of sort of proximate cause,

16   and the court talks about proximate cause -- it says

17   proximate cause -- and I am paraphrasing just a

18   little bit -- under the Fair Housing Act -- it used

19   FHA, that is the paraphrase -- requires "some direct

20   relation between the injury asserted and the

21   injurious conduct alleged," which seems to me to

22   suggest a direct injury.

23                 Isn't -- with respect to the fraternity

24   defendants, isn't it an indirect injury in that, in

25   essence, as I understand it -- you will certainly
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 139 of 186
                                                                  139



 1   correct me if I have got this wrong -- the

 2   fraternities themselves aren't basically in the

 3   housing business.      Although they may have access to

 4   housing, they are not directly providing housing,

 5   it's really other entities that sort of have or hold

 6   the housing.

 7                  So is there really a direct injury

 8   between the injury asserted and the injurious

 9   conduct alleged?

10                  MR. MELZER:     Well, there is really two

11   different issues here, and the only issue that the

12   fraternities raised is one of standing.

13                  THE COURT:     Yes.

14                  MR. MELZER:     Whether our plaintiffs,

15   including both the individual plaintiffs and the

16   organizational plaintiff, have suffered an injury of

17   fact.     That was decided in the Bank of America case,

18   that the plaintiffs there did have standing because

19   they came within the zone of interest covered by the

20   act.     The proximate cause was a separate issue that

21   the court remanded for further consideration, but it

22   did resolve the standing question in the plaintiff's

23   favor.

24                  THE COURT:     But I guess didn't it really

25   sort of remand this whole question of what the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 140 of 186
                                                                  140



 1   contours of the proximate injury is?            So, in

 2   essence, the proximate cause?          So, in essence, they

 3   suggested there certainly could be standing, but

 4   really remanded the matter back to the lower court

 5   to determine whether or not in that particular

 6   context there would be a sufficient basis to suggest

 7   there is proximate cause between the City of Miami

 8   and the damages caused by the foreclosures.

 9                  And in this context what we have are

10   fraternity defendants -- because it is somewhat

11   indirect, which is, if I understand the argument, it

12   is that because the fraternities don't provide

13   membership to women the fraternities -- and the

14   fraternities also provide housing, women are denied

15   housing because they're denied membership to the

16   fraternity.     So isn't that an indirect injury, that

17   in essence what your issue really is is the

18   membership in the fraternity?          Correct?

19                  MR. MELZER:     Well, in some sense, but

20   not exactly.     The Fair Housing Act does create

21   standing for these kind of indirect injuries.

22   Causation is a -- proximate caution is a separate

23   issue that has not been raised as a ground for

24   relief.   As plaintiff -- what we have here is a

25   combination between local chapters of the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 141 of 186
                                                                  141



 1   fraternity, national chapters of the fraternity, the

 2   national organizations, and the fraternities have

 3   their own housing corporations that are set up to

 4   administer the housing as an adjunct to the

 5   fraternity.     This all goes hand-in-hand.

 6                  We've alleged that the fraternity houses

 7   are an integral part of what it means to have a

 8   fraternity and be a fraternity.          It's the locus of

 9   activity, and people who want to -- who come to the

10   fraternity to be -- to gain the benefits of the

11   fraternity and be, you know, in the inner core of

12   its membership want to live there and reside there.

13                  THE COURT:     But it would be the case,

14   though, that your client would not have a fair

15   housing claim if the fraternity defendants admitted

16   women, correct?

17                  MR. MELZER:     That is correct, because as

18   we allege --

19                  THE COURT:     Then doesn't that mean that

20   any alleged housing injury then becomes an indirect

21   injury rather than a direct injury?

22                  MR. MELZER:     No, it's not an indirect

23   injury because there are two things that are

24   happening.     There is denial of membership, but there

25   is also denial of housing, and we've alleged that
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 142 of 186
                                                                  142



 1   the denial of membership is tantamount to denial of

 2   housing.

 3                 THE COURT:      But, to be clear, they've

 4   not applied for housing because they have not

 5   necessarily applied for membership because they are

 6   not allowed membership, correct?

 7                 MR. MELZER:      Well, these fraternities

 8   have established policies, as we have alleged, that

 9   housing is only available to members.            So if housing

10   -- so there -- and if housing is only available to

11   members and only men can be members, housing is only

12   available to men.      The plaintiffs have repeatedly

13   sought access and entry into the fraternities but

14   have been denied because of their gender.             That

15   decision blocks them from fraternity housing for all

16   intents and purposes.

17                 By seeking membership the plaintiffs

18   were seeking access to housing benefits.             They

19   sought to secure housing.        That's one of the primary

20   benefits of being part of a fraternity.             While not

21   all fraternity members reside in the house, one

22   needs to be a member to gain access to the

23   organization's housing stock.          The fraternities shut

24   out the plaintiffs from their housing.            That's part

25   and parcel of the package of access to the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 143 of 186
                                                                  143



 1   fraternities.

 2                  And it's really not feasible here and

 3   the act wouldn't countenance making a formalistic

 4   hairsplitting distinction about separately applying

 5   for housing when you already have been denied --

 6   when you have already been told that you are not

 7   welcome, that you can't have this.           What would --

 8   that be a futile act, to separately apply for

 9   housing just to be told no just to be able to bring

10   a claim.     Our clients' goal here was not to bring a

11   claim.     Their goal was to gain access to the

12   fraternities and the housing, and they were denied.

13                  So the Court has to read the complaint

14   in the light most favorable to the plaintiffs with

15   all inferences drawn in their favor, and if it does

16   that the plaintiffs clearly allege that they

17   effectively sought and were denied housing.              And the

18   denial of housing is recognized -- the denial of

19   housing and the denial of equal access and equal

20   opportunity to housing is itself an injury

21   recognized by the Fair Housing Act.

22                  In terms of the allegations, I would

23   direct the Court specifically to a few paragraphs of

24   the complaint.     Paragraphs 163 and 164.          In many

25   cases fraternities only allow members to rent units
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 144 of 186
                                                                  144



 1   in the houses.     By denying women admission as

 2   members, the defendant fraternities also deny women

 3   the opportunity to rent units in the fraternity

 4   houses because of their gender.

 5                 Going further, defendant fraternities,

 6   therefore, have a policy or practice of denying

 7   women, including plaintiffs McNeil, Singer, Walker,

 8   other members of Engender, and members of the

 9   proposed class, an equal opportunity to rent units

10   because of their gender, and otherwise made housing

11   unavailable to plaintiffs McNeil, Singer, Walker,

12   other members of Engender, and members of the

13   proposed class because of their gender.

14                 By precluding them from joining and

15   precluding them from getting access to housing, it's

16   making housing, the benefits that the fraternities

17   and their adjuncts provide, unavailable to women.

18                 THE COURT:      So to remedy the problem

19   that you all have alleged, in order to prevail with

20   the Court, I guess the Court has to -- well, the

21   Court could do one of two things.           It could order

22   that women be admitted to the fraternity or it could

23   order women be admitted to housing wherever the

24   fraternity is.     Is that, in essence, where we end

25   up?
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 145 of 186
                                                                  145



 1                  MR. MELZER:     I think that's right,

 2   ordering that the fraternities open to women and

 3   allow women to reside there.

 4                  THE COURT:     Well, we wouldn't

 5   necessarily -- we could do the latter without doing

 6   the former, correct?        In essence, I mean because --

 7   couldn't we?

 8                  MR. MELZER:     Potentially.      So, you

 9   know --

10                  THE COURT:     To the extent that there is

11   a viable claim.

12                  MR. MELZER:     Citing another few other

13   allegations of the complaint in terms of how the

14   plaintiffs have been denied housing and affected by

15   the denial of housing, 261, the fraternities refused

16   to rent or refused to negotiate for the rental of,

17   and otherwise made unavailable or denied, dwellings

18   to plaintiffs, other members of Engender, and class

19   members because of gender.

20                  We've alleged that the plaintiffs are

21   aggrieved persons who have suffered injury and harm,

22   that the fraternities and their housing

23   organizations agreed that units in the house would

24   be solely available to men or that men would get

25   priority.    Plaintiffs were prevented from becoming
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 146 of 186
                                                                  146



 1   members and, thereby, gaining equal opportunity to

 2   rent housing units.       That's 280 and 281.        And the

 3   organizations conspired to refuse to rent to the

 4   plaintiffs, 282.      They suffered harm as a result.

 5                 THE COURT:      Let me ask you this.

 6   Suppose there was a -- similar to Mr. Yale's

 7   example, suppose there is some apartment -- I'll use

 8   the same example.      So there is off-campus housing at

 9   Yale that is rented out by the women's volleyball

10   team, and generally they rent that place out, and

11   historically women are the ones who stay there,

12   would there -- if a man decided they wanted to stay

13   there, they would then have an action against --

14   would they have an action against the people that

15   provided the housing as well as the volleyball team

16   to basically make sure that they had housing there?

17                 MR. MELZER:      Well, to begin with, I

18   think it's important to note that the fraternities

19   are not making the argument that there is no

20   violation.    They are making the argument that there

21   is no standing.      That's the only ground for relief

22   that the fraternities have espoused here.

23                 THE COURT:      Okay.    So would there be

24   standing under that hypothetical then to bring that

25   claim?
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 147 of 186
                                                                  147



 1                 MR. MELZER:      If someone is denied

 2   housing -- here what we've alleged is that these

 3   fraternities are an integral part of Yale and that

 4   they've been rented exclusively to men.

 5                 THE COURT:      No, I got that.       I got all

 6   of that.

 7                 MR. MELZER:      Year after year after year.

 8                 THE COURT:      The question is the

 9   volleyball example.       Would that then be a violation

10   of the Fair Housing Act?

11                 MR. MELZER:      If the volleyball team had

12   their own house where members lived?            It would be a

13   hypothetical that may potentially implicate fair

14   housing interests and it would have to be considered

15   as it came up.     There may be exceptions that might

16   apply to that situation.        There has been no

17   exemption identified that would apply to the

18   fraternities.

19                 THE COURT:      All right.     You can go on.

20                 MR. MELZER:      So the -- well, first of

21   all, the fraternities rely almost exclusively on a

22   case called Hack v. Yale, and they address the --

23   they cite the district court's opinion, but that

24   portion of the opinion about standing was actually

25   reversed by the Second Circuit.          And that is at 237
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 148 of 186
                                                                  148



 1   F.3d 81 at 87 to 88.        The Second Circuit reversed

 2   the standing determination, found that the

 3   plaintiffs had claimed a tangible economic injury

 4   because they had alleged that Yale was requiring to

 5   pay for rooms that the plaintiffs contend were

 6   effectively made unavailable to them.            So that

 7   district court decision is no longer valid

 8   authority.

 9                  THE COURT:     Well, I am less worried

10   about Hack than I am about the Supreme Court's

11   decision in Bank of America in terms of how we

12   understand standing.

13                  MR. MELZER:     We understand standing in

14   terms of the zone of interest, so -- protected by

15   the Fair Housing Act.        So these --

16                  THE COURT:     In terms of the zone of

17   interest, what do you think is the best analogy to

18   what you are asking for here, which is that -- it

19   seems to me the entity in and of itself is not

20   directly denying housing, but -- let me not load the

21   question up.

22                  What's the best analogy in terms of the

23   case law to this case that there is standing under

24   the Fair Housing Act in your view?

25                  MR. MELZER:     I think the best analogy is
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 149 of 186
                                                                  149



 1   that there is an actual denial of housing here, a

 2   denial of access.

 3                 THE COURT:      Well, it's not actual

 4   because no one has actually applied, correct?

 5                 MR. MELZER:      Well, that's not

 6   necessarily the case.       We've alleged, and the

 7   pleadings need to be taken in the light most

 8   favorable to us, that by seeking membership our

 9   plaintiffs were also seeking access to housing.

10                 THE COURT:      I know, but they --

11                 MR. MELZER:      And they were denied that

12   access.

13                 THE COURT:      I see what you are saying.

14   You are saying because the plaintiffs actually

15   sought membership and that membership was denied --

16   well, actually stepping back, is it your allegation

17   that everyone who is granted membership to one of

18   the fraternity defendants is guaranteed housing?

19                 MR. MELZER:      They're not guaranteed

20   housing, but they're guaranteed the opportunity, the

21   access to housing.

22                 THE COURT:      But then don't you have

23   another problem, which is it then becomes somewhat

24   speculative, which is that even if they were

25   admitted to a fraternity it becomes speculative
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 150 of 186
                                                                  150



 1   about whether they would be provided housing?

 2                  MR. MELZER:     It's a denial of access to

 3   housing, making housing unavailable under the terms

 4   of the statute.

 5                  THE COURT:     No, no --

 6                  MR. MELZER:     They can't even get in the

 7   door.   They can't even apply.         They're effectively

 8   prevented from applying, which is an injury under

 9   the Fair Housing Act.        Putting in an application

10   would be futile because applications are only

11   available to men.

12                  THE COURT:     And, again, what's the best

13   case for this scenario that you would analogize it

14   to?

15                  MR. MELZER:     There are a number of cases

16   where there have been indirect injuries recognized,

17   and I don't -- including cases against advertisers,

18   cases against insurers, cases against banks.              But

19   here we have not something on the outskirts of the

20   housing market, we have an actual denial of housing,

21   denial of an opportunity to apply for housing on an

22   equal basis.

23                  THE COURT:     I guess the question,

24   though, is that in those contexts, insurers and

25   advertisers and everything, as I understand what the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 151 of 186
                                                                  151



 1   courts have interpreted the Fair Housing Act to mean

 2   is that the "to make unavailable" language is

 3   meaning that what's going to have an impact on the

 4   housing market such that it's going to be -- using

 5   the language from 1968, we're going to have -- you

 6   know, you are going to maintain sort of segregated

 7   environments as opposed to having truly integrated

 8   living environments, and so, therefore, you are

 9   getting everyone who is in the housing chain.              And

10   so --

11                 MR. MELZER:      So this is part of the

12   housing chain.

13                 THE COURT:      This is part of the housing

14   chain because fraternities are renting from --

15                 MR. MELZER:      They're in the business of

16   renting housing.      They are in the business of

17   providing housing, and these particular houses --

18                 THE COURT:      Hang on.     Hang on.    I will

19   try to be better off in not cutting you off because

20   I am going to get in trouble with my court reporter.

21   Because when you all leave I have to deal with her,

22   I would prefer not to be in any trouble.

23                 So, I mean, I guess the thing I am

24   having the difficulty with is that what's indirect

25   here is that you are one step removed from the
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 152 of 186
                                                                  152



 1   denial of housing because, as it seems like you have

 2   to concede, if they remedy -- well, I guess there

 3   are two ways, I guess, because if they remedy the

 4   membership problem then you don't have a housing

 5   problem, right?

 6                 MR. MELZER:      That could be correct.

 7                 THE COURT:      Or, alternatively, if they

 8   simply, you know, maintain their membership policy

 9   as is but allow anyone regardless of anything to

10   have housing, then that also remedies your problem,

11   correct?

12                 MR. MELZER:      It could.

13                 THE COURT:      All right.     Go on.    What

14   other issues do you wish to raise?

15                 MR. MELZER:      So I think another ground

16   for liability or theory is 3604(c), the making of

17   statements that express a discriminatory --

18   statements indicating a discriminatory preference or

19   limitation based on sex or an intention to make such

20   a preference, discrimination, or limitation.

21                 So by telling -- communicating the

22   message that you are not welcome because of your

23   gender and, therefore, you can't live here, that is

24   communicating a discriminatory preference or

25   limitation based on sex.        And I would again direct
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 153 of 186
                                                                  153



 1   the Court to the Viens case cited in the parties'

 2   briefs, 113 F.Supp 555 at 564, which says that

 3   3604(c) relating to the making of these kind of

 4   statements can be violated even if it does not

 5   result in the denial of housing and even if the

 6   statements are not targeted at a specific

 7   individual.     What matters is whether the statements

 8   convey a discriminatory preference to the ordinary

 9   listener.     And that is an issue of fact, but I think

10   our pleadings support an inference that when people

11   are told you can't be here, you have no access to

12   this space and this housing because of your gender,

13   that would convey a discriminatory preference or

14   limitation to the ordinary listener.

15                 And people are harmed as a result of

16   being denied -- being told that they can't -- you

17   know, don't come here because of your gender.              That

18   creates a dignity and emotional harm as recognized

19   in the case law, including the Roberts v. Jaycees

20   case, 468 U.S. 609 at 625.         It indicates -- relating

21   specifically to the Jaycees organization,

22   discrimination based on archaic sex stereotypes

23   "deprives persons of their individual dignity."               And

24   going further "also denies society the benefits of

25   wide participation in political, economic, and
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 154 of 186
                                                                  154



 1   cultural life."

 2                 So being turned aside and being -- you

 3   know, being the recipient of that message is an

 4   injury specifically recognized under the Fair

 5   Housing Act even in the case of people just reading

 6   a newspaper, and the injuries here are a lot more

 7   direct.

 8                 Ultimately plaintiffs were affected by

 9   defendants' gender housing practices, and they're

10   well within the zone of interest protected by the

11   act.

12                 I can also address the organizational

13   standing of Engender, if you have any questions

14   about that.

15                 THE COURT:      No, it's in your brief.

16                 MR. MELZER:      Thank you, your Honor.

17                 THE COURT:      Thank you.

18                 MR. MELZER:      Going back to the 3604(c),

19   it's very broad.      It's not only making or publishing

20   a statement, but causing -- indirectly causing a

21   statement to be made or published.           So it applies to

22   a large variety of actors who have a role in the

23   process.

24                 Turning to the public accommodations

25   claim, we believe that this is premature to resolve
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 155 of 186
                                                                  155



 1   issues on a motion to dismiss as to whether the

 2   fraternities are public accommodations.             It presents

 3   quintessential issues of fact according to the

 4   leading Quinnipiac case, and I would direct the

 5   Court specifically to, for example, paragraphs 193

 6   to 201, 288 and 301 of our complaint for some of the

 7   allegations relating to why the fraternities qualify

 8   as public accommodations.

 9                 The argument about the CHRO findings is

10   a red herring.     The fact that the CHRO has dismissed

11   the claim is not dispositive and doesn't preclude a

12   claim.     It's simply a part of the legal process and

13   a predicate to coming to court.          Cases proceed all

14   of the time where the CHRO or another agency has

15   denied the claim because it's a completely different

16   inquiry.

17                 Here the Court considers only whether

18   the complaint is adequate to plead a claim.              In that

19   case the CHRO actually did a preliminary assessment

20   of limited evidence before there had been any

21   discovery undertaken, which is sort of an

22   intermediate step going beyond the pleadings but

23   short of summary judgment on a developed record.

24   It's really a no man's land when it comes to

25   judicial proceedings under the federal rules.              In
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 156 of 186
                                                                  156



 1   fact, a CHRO finding and those of comparable

 2   agencies are typically deemed inadmissible in

 3   federal cases because they are more prejudicial than

 4   probative.    The Court and the jury are supposed to

 5   make their own determinations on a motion to dismiss

 6   based on the pleadings and later on the merits based

 7   on the evidence developed through discovery.              And I

 8   would direct the Court, for example, to Doe v.

 9   University of Connecticut, 2013 WL, that's Westlaw,

10   454299, at pages 16 to 19, from 2013.            That

11   specifically excluded the CHRO's dismissal of a case

12   and a finding of no probable cause.

13                 Defendants simply make too big an issue

14   over the CHRO's findings.        In reality, it's only

15   dismissed one out of 112 claims before the agency,

16   plaintiff Singer's claim against the single local

17   chapter of Zeta Psi.       The CHRO has made no general

18   determination or legal conclusion on whether a

19   fraternity can be a public accommodation, and it's

20   effectively accepted that it can be a public

21   accommodation.     It looked specifically at the facts

22   on the ground.

23                 But it would be premature for the Court

24   to hold that plaintiffs would be able -- will be

25   unable to pursue a public accommodations claim
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 157 of 186
                                                                  157



 1   against Zeta Psi, much less any other fraternity.

 2   It's very dependent on the facts to be developed

 3   through discovery.      We've alleged enough to be able

 4   to demonstrate to a plausible level that they could

 5   be deemed public accommodations after factual

 6   development.

 7                  Going to the factors, first of all,

 8   we've alleged that they're open to the general

 9   public.   Parties are widely advertised and open to

10   all comers, including nonstudents, people from out

11   of state, hundreds and thousands of participants

12   from the public from all walks of life.             You don't

13   need to be guests of members.          And the houses are

14   also frequently rented out for all sorts of

15   functions, birthday parties, other organizations,

16   things that the public is participating in and

17   helping to run.

18                  The membership -- we've alleged that the

19   membership practices are not selective.             The

20   membership is generally open to all men, including

21   even to nonstudents.       We have alleged that the

22   fraternities accept the majority of male applicants

23   and turn few, if any, away.         There are no selective

24   criteria other than being a man.           As in Corcoran, we

25   intend to prove that almost all men are admitted,
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 158 of 186
                                                                  158



 1   but all women are excluded.

 2                 This is very different and distinct from

 3   Kiwanis Club, the Third Circuit case that the

 4   defendants have cited.        There the membership was

 5   limited to 28 individuals.         It was actually a very

 6   stable organization that had only, I think, 20 new

 7   members over the previous ten years.            It wasn't

 8   involved in active recruiting.

 9                 The fraternities couldn't be more

10   different.    They have dozens of members, active

11   members of their local chapters, and they are

12   continually recruiting new people year after year

13   on, you know, a "whoever comes is served" basis.

14   And they're part of, you know, national

15   organizations that have tens of thousands of

16   members, which also supports an idea that these are

17   large public accommodations that provide a

18   significant service to the public that women

19   shouldn't be excluded from.

20                 If you have no further questions.

21                 THE COURT:      I have nothing further.

22                 MR. MELZER:      Thank you.

23                 MS. GUENTERT:      Good afternoon, your

24   Honor.   Carolin Guentert.       I will be responding to

25   the arguments of 340 Elm and 402 Crown.             I will keep
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 159 of 186
                                                                  159



 1   it brief because a lot of my arguments will overlap

 2   with what my colleague Mr. Melzer just explained.

 3                 So, just briefly, of course they are

 4   separate organizations, but I will respond together

 5   and then can address individual arguments.

 6                 So it's our belief that both the

 7   arguments of both 340 Elm and 402 Crown essentially

 8   boil down to two arguments, that the plaintiffs

 9   didn't directly apply to the housing organization

10   and that there is no relationship between the

11   housing organization and the fraternity itself.

12   It's our belief that a landlord can't distance

13   itself this way from its tenants when it knows that

14   the organization it's renting to is a discriminatory

15   organization, and that this is what brings it under

16   the ambit of the extremely broad Fair Housing Act,

17   the Connecticut equivalent, and the public

18   accommodation statute.

19                 They knowingly facilitated denials of

20   housing.   We allege that these landlords knew

21   exactly who they were renting to for use as a

22   fraternity house.      Yes, the leases were to

23   individual members, but they were renting to an

24   organization for use as a fraternity house in that

25   house, and that that is what brings it under both
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 160 of 186
                                                                  160



 1   the Fair Housing Act and the public accommodation

 2   statute.

 3                 To address your Honor's earlier question

 4   regarding proximate cause, there is a case -- we do

 5   believe that there is a direct relationship between

 6   the injury and the denial of housing here because

 7   what we're arguing is that the housing corporations

 8   are ceding the decision of who will live in the

 9   house to the tenants, that year after year they are

10   renting to an organization that picks its own

11   members, and that that is the direct injury

12   resulting directly from the landlord.

13                 But if your Honor is not convinced by

14   that, I would like to point you to a case coming out

15   of the District of Connecticut called CoreLogic

16   wherein the court found a screening company, a

17   housing screening company liable, that the fair

18   housing -- excuse me -- that a screening company of

19   a housing provider could come within the ambit of

20   the Fair Housing Act.       And the court says "These are

21   logical extensions which effectuate the purpose of

22   the FHA.   As explained above, without them a housing

23   provider could simply use an intermediary to take

24   discriminatory and prohibited actions on its behalf

25   and defeat the purpose of the FHA."
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 161 of 186
                                                                  161



 1                 That, in a nutshell, is our argument,

 2   that those landlords can't get around the

 3   requirements of the FHA by renting to an

 4   organization that it knows to be discriminatory.

 5                 THE COURT:      And what's the extent of

 6   that obligation?      Let's say, for example, a landlord

 7   -- say there is an owner of a building and they

 8   basically -- as I understand your point, an owner of

 9   a building has someone who is serving as sort of the

10   agent who then rents out the place, and clearly the

11   owner -- if the agent decides to sort of engage in

12   discrimination in terms of who they hire, the owner

13   can't sort of isolate themselves from that.

14                 But here, leaving aside principles of

15   agency, what we have is a situation where you are

16   suggesting that perhaps the owner has sort of ceded

17   to the tenant the obligation to make the

18   determinations about who will have the housing and

19   that tenant is making discriminatory decisions.               So

20   the question then is -- what you are suggesting is

21   that the law certainly allows to impute on the owner

22   the actions of the tenant to the extent that they

23   ceded that ground, and I think you are saying that

24   CoreLogic states -- stands for that principle.

25                 MS. GUENTERT:      Correct, your Honor, and
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 162 of 186
                                                                  162



 1   to the extent that they knew what was going on in

 2   their house.     We allege that they knowingly rented

 3   to an organization that they knew did not admit

 4   women.   There was not a chance that women would be

 5   admitted to this housing.        We believe that questions

 6   about exactly what the landlord knew, what the

 7   leases say, what the negotiations were like about

 8   how this house would be used, who would be applying

 9   to it, who else potentially applied, and what all of

10   those considerations were will be borne out in

11   discovery, which is why at this point of the

12   proceedings it would not be appropriate to dismiss.

13                  THE COURT:     So if it turned out -- so

14   what you are saying is if it turned out that the

15   owners knew that they intended to use their housing

16   in a flatly discriminatory way, that that would be

17   then imputed, for liability purposes, to the owner

18   for Fair Housing Act purposes.

19                  MS. GUENTERT:     We believe so, your

20   Honor, yes.

21                  THE COURT:     And other than this

22   CoreLogic case, what other cases do you have that

23   essentially would support that principle?

24                  MS. GUENTERT:     We believe the Wetzel

25   case out of the Seventh Circuit supports that
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 163 of 186
                                                                  163



 1   conclusion.    In that case a -- it's of course

 2   different facts and it's a relatively recent case,

 3   but in the Wetzel case the court concluded that when

 4   a landlord knew of the discriminatory actions of its

 5   tenants and it had remedies that it could have taken

 6   against that tenant, including eviction, for

 7   example, but also lesser remedies, tools that it had

 8   available, it needed to use those tools.

 9                 THE COURT:      And I guess the question is,

10   what does that extend to?        Does that mean you are

11   always -- does it mean you have to make sure that

12   you know exactly what the purpose of your

13   tenants is?    I am just trying to figure out what is

14   the scope of this obligation that the Fair Housing

15   Act is imposing.      In essence, obviously clearly the

16   landlord or owner can't directly say, do you know

17   what, we're not going to provide housing on the

18   basis of race, we're not going to provide housing on

19   the basis of gender, but then if you know that an

20   institution is going to do that, you can't rent to

21   them or you have got to impose an obligation that

22   they do so on a nondiscriminatory basis?             What's the

23   extent of that particular obligation?

24                 MS. GUENTERT:      I understand your

25   concern, your Honor, and I believe this was raised
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 164 of 186
                                                                  164



 1   in the briefs.     An example was given, is a landlord

 2   required to inquire into every extracurricular

 3   activity of every student that it rents to.              We

 4   think the answer is of course not.           This is a

 5   specific case in which a landlord -- we believe

 6   discovery will show that this landlord knew it was

 7   renting to an organization that only rents to men --

 8   that only admits men, and, therefore, women couldn't

 9   possibly have lived in the house, and that the house

10   would be used as a base of operations, the

11   fraternity house, of that specific organization,

12   and, therefore, women wouldn't be able to rent this

13   house.

14                 THE COURT:      And that sort of goes back

15   to this sort of directness issue, which I also am

16   trying to make sure I understand in the context of

17   Bank of America, which is, isn't it really indirect,

18   which is that the landlord only knows that they may

19   only end up renting to men because they have a

20   membership policy that's limited to men and -- well,

21   because isn't the real harm, in essence, that you

22   have articulated, to the extent it's a legal harm,

23   the discrimination -- the alleged discrimination of

24   the fraternity in not allowing women?            Meaning,

25   isn't that really the direct injury?            Isn't that
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 165 of 186
                                                                  165



 1   really the direct injury your clients are alleging,

 2   which is we can't get into this fraternity?              As a

 3   consequence of not getting into this fraternity, we

 4   may also be denied housing, which may be somewhat

 5   amorphus, but isn't that really -- as the old notion

 6   of the shortest distance between two points, the

 7   shortest distance between that point really isn't

 8   the Fair Housing Act, it really is something that

 9   suggests what they are doing with the membership of

10   the fraternity is illegal?

11                 MS. GUENTERT:      Your Honor, it is related

12   to the membership, but we do believe it is more

13   direct than that because we've alleged one of the

14   primary benefits of being a member of a fraternity

15   is access to preferred housing in the community,

16   that one of the benefits of being a fraternity

17   member that flows from that is housing, and it's

18   entirely possible that members of Engender or

19   members of the proposed class applied to

20   fraternities wishing to live in the fraternity

21   house, to take part in everything that occurs in a

22   fraternity house, including attendant social and

23   economic benefits that we allege in the complaint.

24                 THE COURT:      Okay.

25                 MS. GUENTERT:      I can briefly move on to
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 166 of 186
                                                                  166



 1   the public accommodations.         Largely I will rest on

 2   what my colleague Mr. Melzer was arguing because I

 3   believe the arguments are very similar, but here

 4   again, 340 Elm and 402 Crown largely rest on the

 5   arguments that plaintiffs didn't directly apply and

 6   that the housing corporations couldn't have known

 7   and didn't in fact know what exactly was going on in

 8   their house.

 9                  Again, our arguments are very similar in

10   that -- as to the Fair Housing Act in that we

11   believe that -- or we've alleged in the complaint

12   that this housing organization has authority over

13   its house.     It owns the house and it made the

14   decision to rent to an organization that it knew

15   wouldn't admit women and would create a hostile

16   environment for women in that house.

17                  The way in which the fraternity

18   organization uses the house makes it -- renders it a

19   public accommodation, and, therefore, 340 Elm and

20   402 Crown are liable for denial of membership

21   practices and allowing a hostile environment to

22   persist in their houses.

23                  Specifically, just briefly with respect

24   to our pleading, we believe that we've met the

25   pleading requirements under Rule 8.           It's perfectly
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 167 of 186
                                                                  167



 1   permissible for plaintiffs to allege multiple claims

 2   against multiple different defendants, and I think

 3   the strongest argument in our favor here is that

 4   both 402 Crown and 340 Elm responded articulately to

 5   exactly the arguments -- the counts that we were

 6   alleging against them.

 7                 So I will rest on that, but I do believe

 8   we've pleaded adequately in that way and it's

 9   permissible to bring multiple claims against

10   multiple different defendants.

11                 And just briefly to respond to Mr.

12   Yale's argument about this case coming down to

13   essentially two unanswered emails, we would strongly

14   disagree with that.       Our entire case is about many

15   fraternities at Yale consistently, on a consistent

16   basis denying women the ability to become members

17   and, therefore, to have access to their housing.               So

18   it's much larger than two unanswered emails, it's

19   consistent applications that they were denied over

20   and over again.

21                 Just briefly, with respect to civil

22   conspiracy, again we believe both with respect to

23   402 Crown and 340 Elm that we have pleaded

24   sufficiently, that because the housing corporations

25   and the fraternities entered into an illegal
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 168 of 186
                                                                  168



 1   contract, which in this case we believe is the

 2   lease, and violated the Fair Housing Act --

 3                  THE COURT:     Just simply because they

 4   entered into the lease -- because you are saying

 5   it's not the lease itself, it's the circumstances

 6   surrounding the lease that in your view -- that it

 7   is in furtherance of excluding women from this

 8   particular housing opportunity that becomes the

 9   civil conspiracy.

10                  MS. GUENTERT:     Correct.     I should have

11   clarified.     I apologize.

12                  THE COURT:     No, that's fine.       I just

13   want to make sure I understand the argument.

14                  MS. GUENTERT:     You are understanding it

15   correctly.

16                  Unless your Honor has any further

17   questions, I rest on our briefing.

18                  THE COURT:     Thank you very much.

19                  MS. GUENTERT:     Thank you.

20                  THE COURT:     Just one moment.

21                  Yes, Ms. Ellsworth.

22                  MS. ELLSWORTH:      Thank you, your Honor.

23   And I appreciate your patience wading through all of

24   this this morning.      I won't take much of your time

25   on rebuttal.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 169 of 186
                                                                  169



 1                 When Mr. Tracey stood up to talk about

 2   the claims against Yale, he began by saying that

 3   Yale -- and I think this is a theme of his

 4   presentation, that Yale has abdicated its role to

 5   try to prevent sexual misconduct.

 6                 THE COURT:      Actually, hold on one

 7   second, Ms. Ellsworth.

 8                 I'm sorry.      Go ahead.

 9                 MS. ELLSWORTH:       He began by telling you,

10   it was the theme, that Yale has abdicated its role

11   to try to prevent sexual misconduct.            I think all

12   you need to do to see that that is not plausible is

13   to look at Exhibit 6, which is the United States

14   Department of Education, Office of Civil Rights

15   closeout letter discussing everything Yale did

16   between 2011 and 2017.        And I will just give you

17   some select excerpts.       The university voluntarily

18   and proactively made changes to its procedures and

19   practices related to Title IX compliance.             It

20   instituted a new Title IX grievance procedure called

21   the UWC to provide for prompt and equitable

22   responses.    It implemented a new structure of

23   training Title IX coordinators.           It widely

24   publicized information regarding those procedures.

25   It developed a protocol for use between the Yale
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 170 of 186
                                                                  170



 1   police department and coordinators.           It launched a

 2   comprehensive website outlining all of the

 3   university's policies.        It provided information

 4   about policies, procedures, and resources through

 5   trainings for staff and students.           It appointed a

 6   vice president for student life.           It added an

 7   additional student affairs fellow to work with

 8   students to prevent high-risk drinking and sexual

 9   misconduct.     It employed students trained as

10   undergraduate consent and communication educators

11   who provided education on a wide range of issues,

12   including sexual misconduct.         It formed a

13   committee --

14                  THE COURT:     The date of that letter is

15   again?

16                  MS. ELLSWORTH:      Yes.    And that letter I

17   think encapsulates everything that is in many of the

18   other exhibits that are underlying materials that

19   Yale provided to OCR and --

20                  THE COURT:     And the date?

21                  MS. ELLSWORTH:      The date of that is

22   December 18, 2017.

23                  THE COURT:     So your point here --

24   because to some extent what you are saying is this

25   isn't necessarily us getting into the weeds
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 171 of 186
                                                                  171



 1   regarding factual matters that could be dealt with

 2   at other stages, you are saying that this actually

 3   goes to the real question of whether you can

 4   plausibly allege deliberate indifference given this,

 5   and that in essence in order to sort of make the

 6   claim you least have to make some suggestion that

 7   this is -- that this is sort of insufficient in

 8   order for us to sort of deal with that.

 9                 MS. ELLSWORTH:       That's exactly right.

10                 THE COURT:      I am not -- like I said, I

11   am not saying I agree or disagree.           I just want to

12   make sure I am capturing the argument.

13                 MS. ELLSWORTH:       That is the argument.         I

14   would like to note that I heard Mr. Tracey tell you

15   there were eight things that he says means that Yale

16   fraternity parties are under Yale's control.              What

17   you didn't hear I think was particularly important.

18   None of those eight were that Yale has any right to

19   determine party logistics, that Yale is allowed to

20   enter private residences to monitor a party, that

21   Yale can prevent an off-campus private residence

22   from hosting a party or set the terms of that party.

23   You didn't hear him say that in any of the eight

24   things.

25                 The plaintiffs are here defining
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 172 of 186
                                                                  172



 1   deliberate indifference as a failure to take over

 2   planning and running fraternity parties that are

 3   hosted by private organizations.           That is not the

 4   test.   That is a remedy that they want.            That is not

 5   the test.    They can't meet the test, and Title IX is

 6   clear that plaintiffs can't come in asking for

 7   particular remedies.

 8                 I want to briefly touch on the

 9   heightened risk cases that they mentioned.             Your

10   Honor, I think their complaint and their opposition

11   brief were not crystal clear on whether they were

12   alleging a heightened risk case, but if you look at

13   those heightened risk cases, they are nothing like

14   the situation for Yale.

15                 Just to give you a couple of the

16   examples.    The Hernandez v. Baylor case, the court

17   found there was a plausible heightened risk case

18   because in that case the university "actively

19   concealed sexual violence committed by its football

20   players for several years."         It "neither reported

21   the misconduct nor conducted appropriate

22   investigations."      It "encouraged a culture of no

23   accountability for misconduct."          And it "failed to

24   address and actively concealed sexual violence

25   committed by its football players."           That may be a
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 173 of 186
                                                                  173



 1   heightened risk case, but that's not this case.

 2                 THE COURT:      Given some interest in time,

 3   and I don't think I have been stingy at all with

 4   time, you might want to sort of tick off the cases

 5   and I can certainly go back.

 6                 MS. ELLSWORTH:       Sure.    I think all four

 7   of the ones they mentioned, which is that Hernandez

 8   v. Baylor, Doe 12 v. Baylor, Tubbs v. Stony Brook,

 9   and Doe v. University of Tennessee, you are going to

10   find very similar allegations to those I just read

11   you and they are very different from the case that

12   we have here.

13                 THE COURT:      Okay.

14                 MS. ELLSWORTH:       And the other thing I

15   think you will see in reading those cases, no court

16   has ever interpreted Title IX to impose some sort of

17   prospective obligations to take the sort of actions

18   that they want here.       The question has always been,

19   if you know of a problem, are you taking reasonable

20   responses.    And there is flexibility in determining

21   what that is.

22                 The last point I want to make on this is

23   on the educational benefits and programs point,

24   because I think your Honor suggested that maybe

25   objectively someone who has encountered some sort of
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 174 of 186
                                                                  174



 1   sexual misconduct might have -- might see an issue

 2   in pursuing the educational programs.            There is an

 3   objective and a subjective component to the

 4   pervasiveness test in the fourth prong here, and if

 5   you look at the two cases that I think touch on this

 6   most clearly, the Zeno case from the Second Circuit

 7   where they talk specifically about the plaintiff

 8   taking a different kind of diploma, not the Regents

 9   diploma, having to leave a school, and in the Hayut

10   case a plaintiff who was unable to concentrate on

11   her studies, had poor academic performance, didn't

12   want to go to classes, was unable to sleep, those

13   are the types of subjective obligations that are

14   entirely missing from this complaint.

15                 Very briefly on Count II, which is the

16   membership policies, plaintiffs' counsel gave you

17   largely policy reasons why they think discrimination

18   can flow from membership and that Congress shouldn't

19   have put that exception in, but the fact of the

20   matter is Congress did.

21                 They also offered for the first time

22   this notion that Yale could or should be required to

23   form mixed-gender social organizations.             That is not

24   mentioned in the complaint, and I don't understand

25   how that would plausibly remedy their allegation
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 175 of 186
                                                                  175



 1   that the problem with fraternities is they have

 2   alumni networks.      Creating some new mixed-gender

 3   social organization now doesn't even address the

 4   problem that their complaint alleges they are trying

 5   to get at.

 6                 And, lastly, on public accommodation,

 7   the one thing that you didn't hear from plaintiffs'

 8   counsel was any way that Yale has eschewed

 9   selectively in admitting students and inviting them

10   to participate in its undergraduate program.              That

11   is the theme that runs through every public

12   accommodation case under Connecticut law.             Because

13   Yale did not eschew selectively in the particular

14   opportunity here, which is the inviting someone to

15   be an undergraduate student, it is not a public

16   accommodation.

17                 THE COURT:      All right.     Any of the other

18   defendants want to make any closing?

19                 MR. YALE:     Briefly, your Honor.         After

20   listening -- again, David Yale for 402 Crown.              After

21   listening to plaintiffs' arguments, I've got to be

22   honest with the Court, I am not sure what the public

23   accommodation claim is against 402.           It seems to me

24   they are arguing it's the fraternity itself that is

25   the public accommodation.        To be quite honest, up to
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 176 of 186
                                                                  176



 1   this point I thought it was the events the

 2   fraternity was providing, the parties and the rental

 3   space.   If it is, in fact, the fraternity itself

 4   that is the public accommodation, I don't see how

 5   402 could be said to be providing the fraternity.

 6   It goes back to my arguments about the pleading

 7   being confusing and not telling 402 what it's

 8   actually accused of doing.         So I am not sure how to

 9   respond to that because --

10                 THE COURT:      I guess it seems to me the

11   best way to characterize it is that it sounds like

12   there are public accommodations arguments that are

13   made against each of the entities that are the

14   defendants here, and I guess the argument that I

15   assume would apply most to yours is that separate

16   and apart from whatever Yale is doing, whatever the

17   fraternities themselves are doing, the fact that you

18   all provide housing in a particular way and the way

19   you all provide it suggests that perhaps you are a

20   public accommodation which would be subject to the

21   law.

22                 So to the extent you wish to respond to

23   that, I think that's how I would characterize it.

24                 MR. YALE:     I think my co-counsel made

25   the argument that providing housing is not a public
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 177 of 186
                                                                  177



 1   accommodation under Connecticut law, and I don't

 2   think I need to repeat on that if that is their

 3   claim.

 4                 And also the thing I would like to point

 5   out to the Court, too, is that the factual situation

 6   we have here is not -- taking their argument, as I

 7   understand it, a tenant saying another tenant can't

 8   live in this building, what we have are seven people

 9   who rent a common living unit that has elements that

10   are shared by everyone, and they have apparently

11   separate bedrooms.      What this claim is is that those

12   people have to allow other -- they can't

13   discriminate in choosing who their roommate is.               And

14   I think that's an important distinction because I

15   don't think there is any fair housing case that

16   talks about a situation like this when it's internal

17   to the living unit as opposed to separate living

18   units that we're talking about.

19                 THE COURT:      Well, just to provide one

20   example.   I presume if one -- even if they didn't

21   rent the housing directly, suppose there was a

22   roommate, they wanted to sort of advertise for a

23   room, which was fine with the owner, and they

24   basically put in an advertisement that said

25   basically we're looking for roommates, but we only
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 178 of 186
                                                                  178



 1   want roommates of one gender.          That arguably could

 2   be within the scope of the Fair Housing Act.              I

 3   think that is the essence of what their claim is.

 4   Whether or not it's a valid argument is a different

 5   question, but I think that's the essence of the

 6   argument.

 7                  MR. YALE:    It could be, your Honor.

 8   Like I said their complaint --

 9                  THE COURT:     I am not asking you to

10   accept it or reject it.        I am just saying that could

11   be one argument one is making.

12                  MR. YALE:    They said in my objection I

13   was able to discern what the claims were against my

14   client.     I got lucky.    Apparently I got it right.

15   When I was doing it, I had no idea if I had it right

16   or not.

17                  THE COURT:     You are better than I guess

18   you give yourself credit for, Mr. Yale.             I guess

19   that's one way to describe it.

20                  Yes?

21                  MS. FLETCHER:     I just have a few points,

22   your Honor.

23                  THE COURT:     Just identify yourself

24   again.

25                  MS. FLETCHER:     Liza Fletcher for 340
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 179 of 186
                                                                  179



 1   Elm.   So plaintiffs' cited no case law that imposes

 2   liability on a landlord in this very situation.

 3   They mentioned these ceding arguments on rebuttal,

 4   and they haven't mentioned those in their complaint

 5   and they won't be able to show that if they're

 6   allowed to go on to discovery.

 7                 All the cases plaintiffs' cite,

 8   including the Wetzel case, those involve

 9   tenant-versus-tenant discrimination where obviously

10   a landlord or a property manager is going to have

11   more reason to know about discrimination because

12   someone is complaining about it to them or they have

13   paperwork reporting it.

14                 Discovery may show that the landlords

15   knew they were renting to students who were a part

16   of a fraternity, but it won't show that 340 Elm, or

17   probably 402 Crown, would only rent to fraternities

18   or that our client had any relationship to the

19   fraternities, Yale or the plaintiffs.

20                 In terms of plaintiffs' ability to

21   allege counts against multiple defendants under one

22   definition, we're not worried about the pleading

23   standard, we're just worried that this may be a way

24   to hide behind generalized allegations and, in doing

25   so, obscure claims that may actually be against our
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 180 of 186
                                                                  180



 1   clients stand.     That's all.

 2                  THE COURT:     Thank you very much.

 3                  All right.     Yes.

 4                  MS. GILBRIDE:     Just very briefly.

 5                  THE COURT:     That's fine.      Everyone else

 6   got to say something, why wouldn't you get to say

 7   something.

 8                  MS. GILBRIDE:     It is absolutely true

 9   that the Fair Housing Act has been construed broadly

10   by the courts with very good reason, but I think the

11   Court is correct, in Bank of America there were some

12   limits placed on that.

13                  THE COURT:     This is Ms. Gilbride.

14                  MS. GILBRIDE:     Yes, sorry.      Joan

15   Gilbride.

16                  But basically this case is really like

17   one of those cases with a tester, but there is no

18   tester.     And that's just not a pleading

19   technicality, that's really an element of the claim.

20   So none of plaintiffs have ever sought housing in

21   any of these entities, so how can there be an

22   allegation that they were refused or that we failed

23   to negotiate with them or any of those elements that

24   are absolutely necessary under the Fair Housing Act?

25   I would just submit that.
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 181 of 186
                                                                  181



 1                 Thank you, your Honor.

 2                 THE COURT:      All right.     I mean -- yes,

 3   that's right, I forgot.        Yes, I left you aside.         Ms.

 4   Ellsworth didn't bring you up when she came.

 5                 MR. FIELD:      It's Benjamin Field.

 6                 THE COURT:      Yes, exactly.      Despite my

 7   seeming endurance, I am also begging the indulgence

 8   of my staff to continue with this marathon session.

 9                 MR. FIELD:      Breach of contract, I just

10   want to make three very general points to respond to

11   Mr. Tracey's arguments.        First, Mr. Tracey

12   repeatedly talked about this being a fact-intensive

13   inquiry.   That's not true.        Their failings are core

14   legal failings in the pleading.          On a breach of a

15   contract claim you have to point to a specific

16   contractual provision and the conduct that you

17   allege breached it.       They haven't done that here.

18   You'll notice Mr. Tracey repeatedly used words like

19   "holistically."      He ultimately said that there was

20   some obligation that Yale said that it would take

21   systematic responses to systemic problems.             The word

22   "systemic" doesn't appear in any of the provisions

23   that he cited.

24                 Second, none of the cases that he cited

25   or the plaintiffs' cite at all allege these kind of
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 182 of 186
                                                                  182



 1   vague atmospheric things.        So, for example, he

 2   relies principally on Johnson.          As your Honor

 3   pointed out, in Johnson v. Schmidt there is language

 4   about specific contractual provisions.            And just

 5   consider the facts of it.        The alleged facts there

 6   were that professors at Yale misappropriated and

 7   stole a graduate student's ideas, and then when he

 8   reported those professors, the university didn't do

 9   anything in contravention of specific promises.

10                 You have another case, Morris v. Yale,

11   where the university promised you get to take an

12   exam three times to try to pass before they kick you

13   out, and yet they kicked the student out after two.

14   That is a very specific contractual promise.              All of

15   the cases they cite are in that vein.

16                 And the last point I would point out is,

17   in response to your Honor's concerns about if you

18   certified a class and now have to monitor injunctive

19   relief, you are going to be pervasively regulating

20   Yale under a breach of contract theory.             And that

21   completely contravenes the Gupta line of cases that

22   we cited in page 27 of our opening brief where

23   Connecticut courts have adopted a strong policy

24   against allowing contract law to be used to

25   interfere and allow courts to regulate educational
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 183 of 186
                                                                  183



 1   programs for the specific provisions I think that

 2   our brief addresses and rebuts Mr. Tracey's points.

 3   Unless you have any specific questions about that --

 4                 THE COURT:      No, nothing further.

 5                 MR. FIELD:      And then on CUTPA, the only

 6   thing I would say is I would urge your Honor to read

 7   paragraph 361 of their complaint where it's clear

 8   that the materiality allegations that they have are

 9   the full sweep of breach of contract and -- claims,

10   along with then the statements about fraternities.

11   If you take away those breach of contract claims,

12   they're only left with these very vague allegations

13   that they might have applied to other schools if

14   they had known that -- if Yale had slightly

15   differently characterized the role of fraternities.

16   They had 108 pages, they got to see our motion to

17   dismiss first, and still have no specific concrete

18   allegations to show that these statements, which in

19   some cases are simply not saying anything about

20   fraternities in these brochures, materially affected

21   their decisions.

22                 And lastly on negligent

23   misrepresentation, you didn't hear anything from Mr.

24   Tracey suggesting that he pled that with

25   particularity, and so Rule 9(b) would eliminate
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 184 of 186
                                                                  184



 1   that.

 2                 THE COURT:      All right.     Thank you.

 3                 All right.      I think we've heard from

 4   everyone.    Ordinarily I might allow some more going

 5   back to the plaintiffs, but we have actually gone

 6   quite a while, and I have tried to be as generous as

 7   possible to make sure everyone was heard.             I will

 8   take everything into consideration.           So anything you

 9   haven't had a chance to sort of argue again or

10   expressly argue, obviously I have reviewed the

11   pleadings, I will go back and look over it again, I

12   will go back and look over the cases again, and try

13   to issue a decision as expeditiously as possible.

14                 MR. SCONZO:      Your Honor, may I raise a

15   practical point?

16                 THE COURT:      Sure.    And you are?

17                 MR. SCONZO:      James Sconzo representing

18   Yale.

19                 THE COURT:      Yes.

20                 MR. SCONZO:      All of the parties have an

21   obligation looming on November 1st to submit a 26(f)

22   report.

23                 THE COURT:      Sure.

24                 MR. SCONZO:      And your Honor may recall,

25   we had a phone argument over this issue months ago,
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 185 of 186
                                                                  185



 1   and I think when the current schedule was put into

 2   place it anticipated this argument would have been

 3   held previously and potentially an order issue.               The

 4   defendants would request that the order be held in

 5   abeyance and that the parties' 26(f) report not be

 6   required until ten days or two weeks after your

 7   Honor's order.

 8                 THE COURT:      Mr. Tracey, does the

 9   plaintiff have any view on that?

10                 MR. TRACEY:      Our view is that we should

11   proceed forward, your Honor.         We did schedule this

12   hearing a month ago.       For a variety of reasons we

13   had to delay it, but we shouldn't -- you know, we

14   believe discovery should proceed.

15                 THE COURT:      Why don't I do this.        Hold

16   on a second, see if I can read a calendar.

17                 Let me do this.       I will move the

18   deadline.    The Court will move the deadline for the

19   Rule 26(f) report from November 1st to December 6th,

20   and then we'll see what happens from there.

21                 All right.      Anything further from anyone

22   else?

23                 All right.      Thank you all very much.           We

24   are adjourned.

25                 (Proceeding concluded 2:10.)
     Case 3:19-cv-00209-VAB Document 124 Filed 11/05/19 Page 186 of 186
                                                                  186



 1

 2                I certify that the foregoing is a correct

 3   transcript from the record of proceedings in the

 4   above-entitled matter.

 5

 6                                          11/5/19

 7                                            Date

 8

 9                               /S/     Sharon Montini

10                                     Official Reporter

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
